

EXHIBIT 10.1
 
 
 
 
MINE DEVELOPMENT AND OPERATING AGREEMENT


by and between
 
Montana Tunnels Mining, Inc.
 
and
 
Elkhorn Tunnels, LLC





--------------------------------------------------------------------------------


 
TABLE OF CONTENTS



            Page                
ARTICLE I
   
DEFINITIONS AND CROSS-REFERENCES
   
1
                 
1.1
   
Definitions
   
1
 
1.2
   
Cross-References
   
1
                 
ARTICLE II
   
NAME, PURPOSES AND TERM
   
1
                 
2.1
   
General
   
1
 
2.2
   
Name
   
2
 
2.3
   
Purposes
   
2
 
2.4
   
Limitation
   
2
 
2.5
   
Term
   
2
                 
ARTICLE III
   
REPRESENTATIONS AND WARRANTIES; TITLE TO ASSETS; INDEMNITIES
   
2
                 
3.1
   
Representations and Warranties of Both Participants
   
2
 
3.2
   
Representations and Warranties of MTM
   
3
 
3.3
   
Disclosures
   
4
 
3.4
   
Record Title
   
5
 
3.5
   
Loss of Title
   
5
 
3.6
   
Indemnities/Limitation of Liability
   
5
                 
ARTICLE IV
   
RELATIONSHIP OF THE PARTICIPANTS
   
7
                 
4.1
   
No Partnership
   
7
 
4.2
   
Federal Tax Elections and Allocations
   
7
 
4.3
   
State Income Tax
   
7
 
4.4
   
Tax Returns
   
7
 
4.5
   
Other Business Opportunities
   
7
 
4.6
   
Waiver of Rights to Partition or Other Division of Assets
   
8
 
4.7
   
Transfer or Termination of Rights to Properties
   
8
 
4.8
   
Implied Covenants
   
8
 
4.9
   
No Third Party Beneficiary Rights
   
8
                 
ARTICLE V
   
PRELIMINARY MATTERS AND CONTRIBUTIONS BY PARTICIPANTS
   
8
                 
5.1
   
Preliminary Matters and Participants’ Initial Contributions
   
8
 
5.2
   
Failure to Make Initial Contribution
   
10
 
5.3
   
Additional Contributions
   
11
 
5.4
   
Inventory in Process
   
11
 
5.5
   
Reclamation Obligations
   
12
                 
ARTICLE VI
   
INTERESTS OF PARTICIPANTS
   
12
                 
6.1
   
Initial Participating Interests
   
12
 
6.2
   
Changes in Participating Interests
   
12
 
6.3
   
Elimination of Minority Interest.
   
12
 
6.4
   
Continuing Liabilities Upon Adjustments of Participating Interests
   
13
 
6.5
   
Documentation of Adjustments to Participating Interests
   
14
 
6.6
   
Grant of Lien and Security Interest
   
14
 
6.7
   
Subordination of Interests
   
14
 

 
-i-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 
ARTICLE VII
   
MANAGEMENT COMMITTEE
   
15
                 
7.1
   
Organization and Composition
   
15
 
7.2
   
Decisions
   
15
 
7.3
   
Meetings
   
16
 
7.4
   
Action Without Meeting in Person
   
17
 
7.5
   
Matters Requiring Approval
   
17
                 
ARTICLE VIII
   
MANAGER
   
17
                 
8.1
   
Appointment
   
17
 
8.2
   
Powers and Duties of Manager
   
17
 
8.3
   
Standard of Care
   
21
 
8.4
   
Resignation; Deemed Offer to Resign
   
21
 
8.5
   
Payments To Manager
   
22
 
8.6
   
Transactions With Affiliates
   
22
 
8.7
   
Activities During Deadlock
   
22
                 
ARTICLE IX
   
PROGRAMS AND BUDGETS
   
22
                 
9.1
   
Initial and Post-Contribution Programs and Budgets
   
22
 
9.2
   
Operations Pursuant to Programs and Budgets
   
22
 
9.3
   
Presentation of Programs and Budgets
   
23
 
9.4
   
Review and Adoption of Proposed Programs and Budgets
   
23
 
9.5
   
Election to Participate
   
24
 
9.6
   
Recalculation or Restoration of Reduced Interest Based on Actual Expenditures
   
25
 
9.7
   
Expansion or Modification Programs and Budgets
   
26
 
9.8
   
Budget Overruns; Program Changes
   
26
 
9.9
   
Emergency or Unexpected Expenditures
   
26
 
9.10
   
Project Financing
   
27
                 
ARTICLE X
   
ACCOUNTS AND SETTLEMENTS
   
27
                 
10.1
   
Monthly Statements
   
27
 
10.2
   
Cash Calls
   
27
 
10.3
   
Failure to Meet Cash Calls
   
27
 
10.4
   
Cover Payment
   
27
 
10.5
   
Remedies
   
28
 
10.6
   
Audits
   
30
                 
ARTICLE XI
   
DISPOSITION OF PRODUCTION
   
30
                 
11.1
   
Net Cash Flow
   
30
 
11.2
   
Right to Net Cash Flow
   
31
 
11.3
   
Hedging
   
31
 

 
-ii-

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
 
ARTICLE XII
   
WITHDRAWAL AND TERMINATION
   
32
                 
12.1
   
Termination by Expiration or Agreement
   
32
 
12.2
   
Termination by Deadlock
   
32
 
12.3
   
Withdrawal
   
32
 
12.4
   
Continuing Obligations and Environmental Liabilities
   
32
 
12.5
   
Disposition of Assets on Termination
   
33
 
12.6
   
Non-Compete Covenants
   
33
 
12.7
   
Right to Data After Termination
   
33
 
12.8
   
Continuing Authority
   
33
                 
ARTICLE XIII
   
ACQUISITIONS WITHIN AREA OF INTEREST
   
34
                 
13.1
   
General
   
34
 
13.2
   
Notice to Non-Acquiring Participant
   
34
 
13.3
   
Option Exercised
   
34
 
13.4
   
Option Not Exercised
   
34
                 
ARTICLE XIV
   
ABANDONMENT AND SURRENDER OF PROPERTIES
   
35
                 
ARTICLE XV
   
TRANSFER OF INTEREST; PREEMPTIVE RIGHT
   
35
                 
15.1
   
General
   
35
 
15.2
   
Limitations on Free Transferability
   
35
 
15.3
   
Preemptive Right
   
37
                 
ARTICLE XVI
   
DISPUTES
   
37
                 
16.1
   
Governing Law
   
37
 
16.2
   
Dispute Resolution
   
38
                 
ARTICLE XVII
   
CONFIDENTIALITY, OWNERSHIP, USE AND DISCLOSURE OF INFORMATION
   
38
                 
17.1
   
Business Information
   
38
 
17.2
   
Participant Information
   
38
 
17.3
   
Permitted Disclosure of Confidential Business Information
   
39
 
17.4
   
Disclosure Required By Law
   
39
 
17.5
   
Public Announcements
   
39
                 
ARTICLE XVIII
   
GENERAL PROVISIONS
   
40
                 
18.1
   
Notices
   
40
 
18.2
   
Interpretation
   
41
 
18.3
   
Currency
   
41
 
18.4
   
Headings
   
41
 
18.5
   
Waiver
   
41
 
18.6
   
Modification
   
41
 
18.7
   
Force Majeure
   
41
 
18.8
   
Rule Against Perpetuities
   
41
 
18.9
   
Further Assurances
   
42
 
18.10
   
Entire Agreement; Successors and Assigns
   
42
 
18.11
   
Memorandum
   
42
 
18.12
   
Counterparts
   
42
 

 
-iii-

--------------------------------------------------------------------------------


 
EXHIBITS
 
EXHIBIT A
ASSETS
   
EXHIBIT B
ACCOUNTING PROCEDURES
   
EXHIBIT C
TAX MATTERS
   
EXHIBIT D
DEFINITIONS
   
EXHIBIT E
NET PROCEEDS
   
EXHIBIT F
INSURANCE
   
EXHIBIT G
PREEMPTIVE RIGHTS
   
EXHIBIT H
NET CASH FLOW
   
EXHIBIT I
INITIAL PROGRAM AND BUDGET



-iv-

--------------------------------------------------------------------------------



MINE DEVELOPMENT AND OPERATING AGREEMENT
 
This Mine Development and Operating Agreement is made as of July 28, 2006 (the
“Effective Date”) by and between Montana Tunnels Mining, Inc. (“MTM”), a
Delaware corporation and wholly-owned subsidiary of Apollo Gold Corporation, the
address of which is 5655 South Yosemite, Suite 200, Greenwood Village, Colorado
80111, and Elkhorn Tunnels, LLC (“EKT”), a Delaware limited liability company
and an Affiliate of Calim Private Equity LLC, the address of which is 320 West
Main Street, Aspen, Colorado 81611.
 
RECITALS
 
A.  MTM is the owner and operator of the Montana Tunnels Mine in Jefferson
County, Montana (the “Mine”). The Mine is an operating gold, silver and base
metal mine. MTM has formulated a Development Plan for the Mine which calls for
$15,700,000 in capital expenditures, ongoing operating expenses, payment of
Approved Outstanding Accounts Payable, and other improvements at the Mine.
 
B.  MTM has determined that it desires to bring in a third party to fund the
implementation of the Development Plan in return for an interest in the Assets
and proceeds from Products from the Mine. A copy of the Development Plan has
been made available to and reviewed by EKT.
 
C.  EKT wishes to participate with MTM in the implementation of the Development
Plan and the ongoing development and mining of mineral resources within the
Properties, and MTM is willing to grant such rights to EKT.
 
NOW THEREFORE, in consideration of the covenants and conditions contained
herein, MTM and EKT agree as follows:
 
ARTICLE I
DEFINITIONS AND CROSS-REFERENCES
 
1.1Definitions. The terms defined in Exhibit D and elsewhere shall have the
defined meaning wherever used in this Agreement, ncluding in Exhibits.
 
1.2 Cross-References. References to “Exhibits,” “Articles,” “Sections” and
“Subsections” refer to Exhibits, Articles, Sections and Subsections of this
Agreement. References to “Paragraphs” and “Subparagraphs” refer to paragraphs
and subparagraphs of the referenced Exhibits.
  
ARTICLE II
NAME, PURPOSES AND TERM
 
2.1 General. EKT and MTM hereby enter into this Agreement for the purposes
hereinafter stated. All of the rights and obligations of the Participants in
connection with the Assets and all Operations shall be subject to and governed
by this Agreement.
 
I-1

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
Page

 
2.2 Name. The Assets shall be managed and operated by the Participants under the
name of the Montana Tunnels Venture. The Manager shall accomplish any
registration required by applicable assumed or fictitious name statutes and
similar statutes.
 
2.3 Purposes. This Agreement is entered into for the following purposes and for
no others, and shall serve as the exclusive means by which each of the
Participants accomplishes such purposes:
 
(a) to conduct Exploration on the Properties,
 
(b) to acquire additional real property and other interests within the exterior
boundaries of the Properties (the “Area of Interest”),
 
(c) to implement the Development Plan and engage in ongoing Development and
Mining of the Properties, if justified,
 
(d) to engage in Operations on the Properties,
 
(e) to engage in marketing Products, to the extent provided by Article XI,
 
(f) to complete and satisfy all Environmental Compliance obligations and
Continuing Obligations affecting the Properties, and
 
(g) to perform any other activity necessary, appropriate, or incidental to any
of the foregoing.
 
2.4 Limitation. Unless the Participants otherwise agree in writing, the
Operations shall be limited to the purposes described in Section 2.3, and
nothing in this Agreement shall be construed to enlarge such purposes or to
change the relationships of the Participants as set forth in Article IV.
 
2.5 Term. The term of this Agreement shall be for 20 years from the Effective
Date and for so long thereafter as Operations are conducted on the Properties on
a continuous basis, and thereafter until all materials, supplies, equipment and
infrastructure of the Business have been salvaged and disposed of, any required
Environmental Compliance is completed and accepted and the Participants have
agreed to a final accounting, unless the Agreement is earlier terminated as
herein provided. For purposes hereof, Operations shall be deemed to be conducted
on the Properties on a “continuous basis” so long as there is not an absence of
any substantial activity for more than 365 consecutive days, other than as the
result of force majeure under Section 18.7, or if Operations have been declared
temporarily suspended due to economic conditions.
 
-2-

--------------------------------------------------------------------------------


  
TABLE OF CONTENTS
(continued)
Page

 
ARTICLE III
REPRESENTATIONS AND WARRANTIES;
TITLE TO ASSETS; INDEMNITIES
 
3.1 Representations and Warranties of Both Participants. As of the Effective
Date, each Participant represents and warrants to the other that:
 
(a) it is an entity duly organized and in good standing under the laws of its
state of incorporation or formation and is qualified to do business and is in
good standing in the State of Montana, and in all other jurisdictions where
necessary in order to carry out the purposes of this Agreement;
 
(b) it has the capacity to enter into and perform this Agreement and all
transactions contemplated herein and that all corporate, board of directors,
shareholder, member, manager, surface and mineral rights owner, lessor, lessee
and other actions required to authorize it to enter into and perform this
Agreement have been properly taken;
 
(c) it will not breach any other agreement or arrangement to which it or any of
its Affiliates is a party by entering into or performing this Agreement;
 
(d) it is not subject to any governmental order, judgment, decree, debarment,
sanction or Laws that would preclude its execution and delivery of and
performance under this Agreement, or the permitting or implementation of
Operations under this Agreement;
 
(e) it has obtained all consents, approvals, authorizations, declarations, or
filings required by any federal, state, local, or other authority, stock
exchange or any other third party, in connection with the valid execution,
delivery, and performance by it of this Agreement and the consummation by it of
the transactions contemplated hereby;
 
(f) this Agreement has been duly executed and delivered by it and is valid and
binding upon it and enforceable against it in accordance with its terms;
provided, however, that no representation or warranty is made as to (i) the
remedy of specific performance or other equitable remedies for the enforcement
of this Agreement or any other agreement contemplated hereby or (ii) rights to
indemnity under this Agreement for securities law liability, and provided
further that this representation is limited by applicable bankruptcy,
insolvency, moratorium, and other similar laws affecting generally the rights
and remedies of creditors and secured parties; and
 
(g) All negotiations relative to this Agreement and the transactions
contemplated hereby have been carried on by it in such manner as not to give
rise to any valid claim against the other Participant for a brokerage
commission, finder’s fee, or other fee or commission arising by reason of the
transactions contemplated by this Agreement.
 
-3-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
Page

 
The representations and warranties set forth in Sections 3.1 and 3.2 shall
survive the execution and delivery of any documents of Transfer provided under
this Agreement. For a representation or warranty made to a Participant’s
“knowledge,” the term “knowledge” shall mean actual knowledge on the part of the
officers of the representing Participant.
 
3.2 Representations and Warranties of MTM. As of the Effective Date, MTM makes
the following representations and warranties to EKT:
 
(a) The Properties are free and clear of all Encumbrances arising by, through or
under MTM except for Permitted Encumbrances and those Encumbrances specifically
identified in Paragraph 1.1 of Exhibit A. Except as set forth in the Underlying
Agreements and as identified in Paragraph 1.1 of Exhibit A, there are no
royalties or other burdens on production affecting the Properties.
 
(b) (i) MTM has not received any notice of default of any of the terms or
provisions of any Underlying Agreement; (ii) each Underlying Agreement is in
good standing; (iii) MTM has no knowledge of any act or omission or any
condition on the Properties which could be considered or construed as a material
default under any Underlying Agreement.
 
(c) MTM has to its knowledge delivered to or made available for inspection by
EKT all Existing Data in MTM’s possession, and has delivered to EKT true and
correct copies of all the Underlying Agreements.
 
(d) The Properties include unpatented mining claims and millsites (collectively,
the “Claims”). With respect to the Claims, except as provided in Paragraph 1.1
of Exhibit A and subject to the paramount title of the United States and the
rights of third parties to use the surface of those Claims pursuant to
applicable Laws: (i) all Governmental Fees required to maintain those Claims
have been paid through the assessment year ending September 1, 2006; and
(ii) evidence of payment of Governmental Fees, and other filings required to
maintain those Claims in good standing have been properly and timely recorded or
filed with appropriate governmental agencies. Nothing in this
Subsection 3.2.(d), however, shall be deemed to be a representation or a
warranty as to the presence or absence of unpatented mining claims or millsites
in conflict with the Claims, that the Claims constitute a compact group of
contiguous claims free of interior gaps or fractions, or that any of the Claims
contains a valuable mineral deposit. In addition, MTM does not make any
representation or warranty as to whether or not MTM or its predecessors-in-title
established or maintained pedis possessio rights with respect to any of the
Claims, what rights MTM has to use the surface of any of the Claims for any
purpose, or otherwise as to the validity of any of the Claims or the use of the
same (except as specifically set forth above).
 
(e) With respect to the Properties, there are no pending or to MTM’s knowledge
threatened actions, suits, claims or proceedings.
 
-4-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
Page

 
(f) MTM has obtained all material permits, licenses, approvals, authorizations
and qualifications of all federal, state and local authorities required for it
to carry on its current operations at or on the Properties. Except as disclosed
in Schedule 3.2(f) or the quarterly and annual reports filed with the Securities
and Exchange Commission by Apollo Gold Corporation (the “Apollo SEC Filings”),
MTM is not in material violation of and has no material liability (other than
liability for compliance with existing permits and laws, including but not
limited to performance of reclamation) under any Law applicable to the
Properties.
 
(g) All federal, state and local excise, property and other taxes and
assessments pertaining to or assessed against the Properties have been timely
and properly paid.
 
3.3 Disclosures. Each of the Participants represents and warrants that it is
unaware of any material facts or circumstances that have not been disclosed in
this Agreement, which should be disclosed to the other Participant in order to
prevent the representations and warranties in this Article III from being
materially misleading. MTM does not make any representation or warranty, express
or implied, as to the accuracy, reliability or completeness of the Existing Data
(other than that it has been prepared or gathered by or at the direction of MTM
in good faith) or as to the value of the Assets. In addition, EKT acknowledges
and confirms that it has undertaken such investigation and has been provided
with and has evaluated such documents and information as it has deemed necessary
to enable it to make an informed and intelligent decision with respect to the
execution, delivery and performance of this Agreement. EKT further acknowledges
that MTM makes no representation or warranty with respect to (i) any
projections, estimates or budgets delivered to or made available to EKT or its
Affiliates of future revenues, future results of operations (or any component
thereof), future cash flows or future financial condition (or any component
thereof) of MTM or the Mine, (ii) estimates or forecasts concerning any mineral
reserves or resources at the Mine or the nature, quantity, quality or costs of
mining thereof, or the costs of reclamation, remediation or closure associated
with the Mine, or (iii) any other information or documents made available to EKT
or its Affiliates, counsel, accountants or advisors with respect to MTM or its
businesses or operations, including any such information contained in Exhibit I,
except as expressly set forth in this Agreement.
 
3.4 Record Title. Until such time as EKT has completed its Initial Contribution,
title to the Assets shall be held by MTM for the benefit of the Business. Once
EKT has completed its Initial Contribution, title to the Assets shall be held by
the Participants as tenants in common in proportion to their respective
Participating Interests, and MTM shall make conveyances of undivided interests
in the Properties and assignments or conveyances of the other Assets to EKT as
necessary to accomplish that result. To the extent interests in any of the
Underlying Agreements may not be assigned by MTM, then upon completion of EKT’s
Initial Contribution MTM shall continue to hold such Underlying Agreements for
the benefit of the Business.
 
3.5 Loss of Title. Any failure or loss of title to the Assets, and all costs of
defending title, shall be charged to the Business Account, except that all costs
and losses arising out of or resulting from breach of the representations and
warranties of MTM as to title shall be charged to MTM.
 
-5-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
Page

 
3.6 Indemnities/Limitation of Liability.
 
(a) Each Participant shall defend, indemnify and hold the other Participant, its
directors, shareholders, members, managers, officers, employees, agents and
attorneys, and Affiliates (collectively “Indemnified Participant”) harmless from
and against the entire amount of any Material Loss. A “Material Loss” shall mean
all costs, expenses, damages or liabilities, including reasonable attorneys’
fees and other costs of arbitration or litigation (either threatened or pending)
arising out of or based on a breach by a Participant (“Indemnifying
Participant”) of any representation, warranty or covenant contained in this
Agreement, including without limitation:
 
(i) any action taken for or obligation or responsibility assumed on behalf of
the other Participant, its directors, officers, shareholders, members, managers,
employees, agents and attorneys, or Affiliates by a Participant, any of its
directors, officers, shareholders, members, managers, employees, agents and
attorneys, or Affiliates, in violation of Section 4.1;
 
(ii) failure of a Participant or its Affiliates to comply with the non-compete
or Area of Interest provisions of Section 12.6 or Article XIII; and
 
(iii) failure of a Participant or its Affiliates to comply with the preemptive
rights provisions of Section 15.3 and Exhibit G.
 
A Material Loss shall not be deemed to have occurred until, in the aggregate, an
Indemnified Participant incurs losses, costs, damages or liabilities in excess
of $10,000 relating to breaches of warranties, representations and covenants
contained in this Agreement.
 
(b) If any claim or demand is asserted against an Indemnified Participant in
respect of which such Indemnified Participant may be entitled to indemnification
under this Agreement, or if an Indemnified Participant otherwise believes it may
be entitled to indemnification under this Agreement, written notice of such
claim or demand (together with a reasonable description thereof) shall promptly
be given to the Indemnifying Participant. Failure to provide such notice shall
not relieve the Indemnifying Participant of any of its obligations hereunder
except to the extent the Indemnifying Participant is materially prejudiced
thereby. The Indemnifying Participant shall have the right, but not the
obligation, by notifying the Indemnified Participant within 30 days after its
receipt of the notice of the claim or demand, to assume the entire control of
(subject to the right of the Indemnified Participant to participate, at the
Indemnified Participant’s expense and with counsel of the Indemnified
Participant’s choice), the defense, compromise, or settlement of the matter,
including, at the Indemnifying Participant’s expense, employment of counsel of
the Indemnifying Participant’s choice. Any damages to the assets or business of
the Indemnified Participant caused by a failure by the Indemnifying Participant
to defend, compromise, or settle a claim or demand in a reasonable and
expeditious manner requested by the Indemnified Participant, after the
Indemnifying Participant has given notice that it will assume control of the
defense, compromise, or settlement of the matter, shall be included in the
damages for which the Indemnifying Participant shall be obligated to indemnify
the Indemnified Participant. Any settlement or compromise of a matter by the
Indemnifying Participant shall include a full release of claims against the
Indemnified Participant which has arisen out of the indemnified claim or demand,
and shall be made only with the consent of the Indemnified Party, such consent
not to be unreasonably withheld or delayed. The Indemnified Party may
participate in the defense of any claim at its expense, and until the
Indemnifying Party has agreed to defend such claim, the Indemnified Party may
file any motion, answer or other pleading or take such other action as it deems
appropriate to protect its interests or those of the Indemnifying Party. If the
Indemnifying Party does not elect to contest any third-party claim, the
Indemnifying Party shall be bound by the results obtained with respect thereto
by the Indemnified Party, including any settlement of such claim.
 
-6-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
Page

 
ARTICLE IV
RELATIONSHIP OF THE PARTICIPANTS
 
4.1 No Partnership. Nothing contained in this Agreement shall be deemed to
constitute either Participant the partner or the venturer of the other, or,
except as otherwise herein expressly provided, to constitute either Participant
the agent or legal representative of the other, or to create any fiduciary
relationship between them. Except as expressly otherwise provided herein, the
Participants do not intend to create, and this Agreement shall not be construed
to create, any mining, commercial or other partnership or joint venture. Neither
Participant, nor any of its directors, officers, members, employees, agents and
attorneys, or Affiliates, shall act for or assume any obligation or
responsibility on behalf of the other Participant, except as otherwise expressly
provided herein, and any such action or assumption by a Participant’s directors,
officers, employees, agents and attorneys, or Affiliates shall be a breach by
such Participant of this Agreement. The rights, duties, obligations and
liabilities of the Participants shall be several and not joint or collective.
Each Participant shall be responsible only for its obligations as herein set out
and shall be liable only for its share of the costs and expenses as provided
herein, and it is the express purpose and intention of the Participants that
their ownership of Assets and the rights acquired hereunder shall be as tenants
in common. Each Participant shall indemnify, defend and hold harmless the other
Participant, its directors, officers, members, employees, agents and attorneys
from and against any and all losses, claims, damages and liabilities arising out
of any act or any assumption of liability by the indemnifying Participant, or
any of its directors, officers, employees, agents and attorneys done or
undertaken, or apparently done or undertaken, on behalf of the other
Participant, except pursuant to the authority expressly granted herein or as
otherwise agreed in writing between the Participants.
 
4.2 Federal Tax Elections and Allocations. Without changing the effect of
Section 4.1, the relationship of the Participants shall constitute a tax
partnership within the meaning of Section 761(a) of the United States Internal
Revenue Code of 1986, as amended. Tax elections and allocations shall be made as
set forth in Exhibit C.
 
-7-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
Page

 
4.3 State Income Tax. To the extent permissible under applicable law, the
relationship of the Participants shall be treated for state income tax purposes
in the same manner as it is for federal income tax purposes.
 
4.4 Tax Returns. After approval of the Manager, any tax returns or other
required tax forms shall be filed in accordance with Exhibit C.
 
4.5 Other Business Opportunities. Except as expressly provided in this
Agreement, each Participant shall have the right to engage in and receive full
benefits from any independent business activities or operations, whether or not
competitive with the Business, without consulting with, or obligation to, the
other Participant. The doctrines of “corporate opportunity” or “business
opportunity” shall not be applied to the Business nor to any other activity or
operation of either Participant. Neither Participant shall have any obligation
to the other with respect to any opportunity to acquire any property outside the
Area of Interest at any time, or, except as otherwise provided in Section 12.5,
within the Area of Interest after the termination of the Business, regardless of
whether the incentive or opportunity of a Participant to acquire any such
property interest may be based, in whole or in part, upon information learned
during the course of Operations hereunder. Unless otherwise agreed in writing,
neither Participant shall have any obligation to mill, beneficiate or otherwise
treat any Products in any facility owned or controlled by such Participant.
 
4.6 Waiver of Rights to Partition or Other Division of Assets. The Participants
hereby waive and release all rights of partition, or of sale in lieu thereof, or
other division of Assets (except as otherwise expressly provided for in
Sections 10.5 and 12.5), including any such rights provided by Law.
 
4.7 Transfer or Termination of Rights to Properties. Except as otherwise
provided in this Agreement, neither Participant shall Transfer all or any part
of its interest in the Assets or this Agreement or otherwise permit or cause
such interests to terminate.
 
4.8 Implied Covenants. There are no implied covenants contained in this
Agreement other than those of good faith and fair dealing.
 
4.9 No Third Party Beneficiary Rights. This Agreement shall be construed to
benefit the Participants and their respective successors and assigns only, and
shall not be construed to create third party beneficiary rights in any other
party or in any governmental organization or agency, except to the extent
required by Project Financing and as provided in Subsection 3.6(a).
 
-8-

--------------------------------------------------------------------------------


  
TABLE OF CONTENTS
(continued)
Page

 
ARTICLE V
PRELIMINARY MATTERS AND CONTRIBUTIONS BY PARTICIPANTS
 
5.1 Preliminary Matters and Participants’ Initial Contributions.
 
(a) MTM, as its Initial Contribution, hereby contributes the Assets described in
Exhibit A to the purposes of this Agreement. The amount of $13,000,000 shall be
credited to MTM’s Equity Account on the Effective Date with respect to MTM’s
Initial Contribution.
 
(b) (i) Subject to EKT’s right to (A) terminate this Agreement as set forth in
Subsection 5.2(a), or (B) reduce its Initial Contribution as set forth in
Subsection 5.2(c), EKT, as its Initial Contribution, shall have the sole
obligation to provide funds for all Operations engaged in to implement the
Development Plan, up to a total of $13,000,000 (the “Funding Requirement”), on
or before 5:00 p.m. Mountain time on January 1, 2007 (the period between the
Effective Date and January 1, 2007 at 5:00 p.m. Mountain time being referred to
hereinafter as the “Earn-In Period”). Upon completion of the entire Funding
Requirement, the entire amount of that Funding Requirement shall be credited to
EKT’s Equity Account, and EKT shall be deemed to have made its Initial
Contribution.
 
(i) With respect to the Funding Requirement, but subject to Section 5.2, on or
before August 1, 2006, EKT shall either (A) wire transfer $200,000 into a bank
account maintained by MTM solely for the purpose of funding Operations (pursuant
to wire transfer instructions from MTM) or (B) fund and make available an
irrevocable Letter of Credit with a nationally-recognized bank or other
financial institution in the amount of $200,000, such funds to be used or drawn
upon only by MTM or its Affiliates for purposes of funding Operations as
contemplated by the Development Plan. On or before August 10, 2006, EKT shall
either (X) wire transfer $800,000 into a bank account maintained by MTM solely
for the purpose of funding Operations (pursuant to wire transfer instructions
from MTM) or (Y) fund and make available an irrevocable letter of credit with a
nationally-recognized bank or other financial institution in the amount of
$800,000, such funds to be used or drawn upon only by MTM or its Affiliates for
purposes of funding Operations as contemplated by the Development Plan.
Thereafter, on or prior to the 1st day of each of the next four calendar months
during the Earn-In Period, beginning on the 1st day of September, 2006, EKT
shall either (A) wire transfer $2,500,000 into the same MTM account or (B) fund
and make available an irrevocable Letter of Credit with a nationally-recognized
bank or other financial institution in the amount of $2,500,000, such funds to
be used or drawn upon only by MTM or its Affiliates, and only for the purpose of
funding Operations contemplated by the Development Plan. On or before the 1st
day of January of 2007, EKT shall either (A) wire transfer $2,000,000 into the
same MTM account or (B) fund and make available a final irrevocable Letter of
Credit with a nationally-recognized bank or other financial institution in the
amount of $2,000,000, which such funds may similarly be used or drawn upon only
by MTM or its Affiliates and only for the purpose of funding Operations
contemplated by the Development Plan.
 
(ii) MTM shall provide EKT with a written statement of Development, Mining and
other expenses for Operations incurred within 15 Business Days after the end of
each calendar month during the Earn-In Period, and shall make available for
review by EKT, during normal business hours, for a period of six months after
providing such a written statement to EKT, backup invoices, statements and the
like verifying such expenditures promptly upon EKT’s written request.
 
(iii) During the Earn-In Period, in addition to using the monthly funding
provided by EKT to conduct ongoing Operations, MTM shall use the monthly funding
provided by EKT to pay Approved Outstanding Accounts Payable, timely make all
payments required (A) under the Underlying Agreements in order to maintain the
Underlying Agreements in full force and effect, (B) to maintain the Properties,
(C) to keep all necessary Permits in good standing, and (D) to maintain the
Bonds.
 
(iv) During the Earn-In Period, MTM may carry out such Operations at or on the
Properties as it may, in its discretion, determine to be warranted, as long as
those Operations are consistent with the Development Plan and the Initial
Program and Budget, and MTM shall have exclusive control of all Operations on or
for the benefit of the Properties, and of any and all equipment, supplies,
machinery or other assets purchased or otherwise acquired in connection with
such Operations.
 
(b) During the Earn-In Period, MTM shall have the sole right to determine the
nature, timing, scope, extent and method of all Operations on or pertaining to
the Properties, in accordance with the terms and provisions of the Development
Plan, the Initial Program and Budget, this Subsection 5.1(c), Subsection 7.3(a)
and the standard of care imposed upon the Manager pursuant to Section 8.3, but
otherwise without any obligation to obtain the approval or consent of EKT. For
all Operations conducted by MTM during the Earn-In Period, MTM shall make
deposits into the Trust Account as defined in and required under the Collateral
Trust Agreement, including those set forth in the contemplated Second Amendment
to Collateral Trust Agreement among MTM, Western Surety Company and The Northern
Trust Company. During the Earn-In Period, MTM shall:
 
(i) keep EKT generally informed concerning all material Operations and other
material activities affecting the Properties;
 
(ii) within 15 Business Days after the end of each calendar month, furnish to
EKT a reasonably detailed written report of all Operations conducted on or for
the benefit of the Properties during the preceding month; and
 
(iii) make available for inspection and copying by EKT all factual and
interpretive reports, studies and analyses concerning the Properties.
 
-9-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
Page

 
5.2 Failure to Make Initial Contribution.
 
  EKT’s failure to fund any of the amounts due (pursuant to Section 5.1) on
August 1, 2006, August 10, 2006 or September 1, 2006, respectively, or EKT’s
failure to fund not less than $5,000,000 of the Funding Requirement on or before
October 1, 2006 in accordance with the provisions of Section 5.1, shall be
deemed to be a withdrawal by EKT from the Business under Section 12.3, the
termination of its Participating Interest hereunder and a transfer of its
Participating Interest and Capital Account to MTM, effective the day after any
such payment was due. Upon such failure, except as otherwise provided in
Subsection 5.2(b), MTM shall have no obligation to refund to EKT any portion of
the Funding Requirement actually advanced by EKT, EKT shall have no further
right, title or interest in the Assets, and EKT shall take such actions as are
necessary to ensure that all Assets are free and clear of any Encumbrances
arising by, through or under it, except for such Encumbrances to which the
Participants may have agreed in writing. EKT’s withdrawal shall be effective
upon such failure, but such withdrawal shall not relieve EKT of its obligation
to MTM to fund Operations up to the amount of MTM’s outstanding contractual
obligations to third parties which were incurred or accrued in accordance with
the Initial Program and Budget, nor shall such withdrawal relieve EKT of its
responsibility to fund and satisfy EKT’s share of liabilities to third persons
which were incurred or accrued in accordance with the Initial Program and Budget
(regardless of whether such liabilities accrue before or after such withdrawal),
including Environmental Liabilities, Continuing Obligations and Environmental
Compliance, arising prior to EKT’s withdrawal, EKT’s share of such
responsibility to be determined based on the following table:
 
Portion of Funding
Requirement Contributed
 
% Share of Obligations/Liabilities
<$1,000,000
 
13%
>$1,000,000 to $2,000,000
 
16%
>$2,000,000 to $3,000,000
 
19%
>$3,000,000 to $4,000,000
 
22%
>$4,000,000 to $5,000,000
 
25%



Notwithstanding the foregoing, if EKT’s failure to fund as set forth in this
Section 5.2(a) is for Cause, EKTs percentage share of such obligations and
liabilities shall be determined based on the ratio of the amount actually
contributed by it versus the full $13,000,000 contribution.


(b) If EKT has timely funded the required amount due (pursuant to Section 5.1)
on August 1, 2006, but subsequently fails to timely fund the required amount due
on either August 10, 2006 or September 1, 2006, or fails to timely fund not less
than $5,000,000 of the Funding Requirement on or before October 1, 2006 as
provided in Subsection 5.2(a), then, effective upon the day after such failure,
the amount of the Funding Requirement actually contributed by EKT shall be
converted into an unsecured promissory note payable by MTM to EKT (i) if such
failure is not for Cause, bearing interest from the effective date of the note
at a rate of six percent per annum and payable within 30 days after the end of
each calendar quarter, together with all accrued and unpaid interest, only from
fifty percent of Net Cash Flow from the Mine and from no other source, beginning
with the end of the first full calendar quarter during which the Net Cash Flow
from the Mine is positive; provided, however, that if a Liquidity Event occurs
following the effective date of the note, then the full amount of principal and
interest evidenced by the note will be due and payable not later than ten days
after the date of the Liquidity Event, and (ii) if such failure is for Cause,
bearing interest from the effective date of the note at a rate of 12 percent per
annum and payable, together with all accrued and unpaid interest, on the fifth
anniversary of the note; provided, however, if (A) a Liquidity Event has
occurred, then all principal and interest will be immediately payable within ten
days following the Liquidity Event and (B) if Net Cash Flow from the Mine is
positive following the end of a calendar quarter, then interest shall be paid at
the end of such quarter to the extent of the lesser of the accrued and unpaid
interest on the note or such positive Net Cash Flow.
 
-10-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
Page

 
(c) If EKT funds not less than $5,000,000 of the Funding Requirement on or
before October 1, 2006, but then thereafter fails to complete the entire Funding
Requirement, such failure shall not be deemed a withdrawal by EKT from the
Business. Rather, in that event, EKT shall be deemed to have completed its
Initial Contribution as of the date EKT fails to timely fund any portion of the
Funding Requirement in excess of $5,000,000, and the Participants’ initial
Participating Interests shall be determined (i) for EKT, based on a
three percent Participating Interest for each full $1,000,000 of the Funding
Requirement which EKT has actually fulfilled (so that, for example, if EKT has
fulfilled the Funding Requirement up to $5,700,000, EKT’s Participating Interest
shall be 15 percent, and if EKT has fulfilled the Funding Requirement up to
$9,100,000, EKT’s Participating Interest shall be 27 percent), and (ii) for MTM,
by subtracting from 100 percent the Participating Interest attributable to EKT.
Notwithstanding the foregoing or any other provisions of this Agreement to the
contrary, if EKT funds not less than $5,000,000 of the Funding Requirement on or
before October 1, 2006, but then thereafter fails to complete the entire Funding
Requirement, from and after the date EKT fails to timely fund any portion of the
Funding Requirement in excess of $5,000,000, EKT’s proportionate share of
obligations and liabilities to third parties, including Environmental
Liabilities, Continuing Obligations and Environmental Compliance, shall be
determined based on the following table:
 
Portion of Funding
Requirement Contributed
% Share of Obligations/Liabilities
>$5,000,000 to $6,000,000
28%
>$6,000,000 to $7,000,000
31%
>$7,000,000 to $8,000,000
34%
>$8,000,000 to $9,000,000
37%
>$9,000,000 to $10,000,000
40%
>$10,000,000 to $11,000,000
43%
>$11,000,000 to $12,000,000
46%
>$12,000,000 to $13,000,000
49%

 
-11-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
Page

 
Thereafter, if EKT’s Participating Interest is increased or decreased, its
percentage share of obligations and liabilities of the Business as determined
pursuant to this Subsection 5.2(c) shall be increased or decreased
proportionately.


5.3 Additional Contributions. At such time as EKT has completed its Initial
Contribution, the Participants shall be obligated to contribute funds to adopted
Programs and Budgets in accordance with the provisions of Article IX.
 
5.4 Inventory in Process. All doré and mineral concentrates located in the
Mine’s vaults or the loading bay at the Mine as of the Effective Date, and all
doré or mineral concentrates from the Mine that are in transit to or at a third
party refiner or other purchaser as of the Effective Date (and all provisional
and final settlements received with respect thereto from such a third party
refiner or other purchaser), are hereinafter referred to as the “Excluded
Metals”. All of the Excluded Metals shall remain the sole property of MTM.
 
5.5 Reclamation Obligations. The Participants agree that all reclamation,
restoration, clean-up and other obligations and liabilities associated with the
Properties shall become obligations and liabilities of the Business as of the
Effective Date.
 
ARTICLE VI
INTERESTS OF PARTICIPANTS
 
6.1 Initial Participating Interests. Upon completion in full by EKT of its
Initial Contribution pursuant to Subsection 5.1(b), the Participants shall have
the following initial Participating Interests:
 
EKT           - 50%
MTM         - 50%
 
If EKT completes its Initial Contribution pursuant to Subsection 5.2(c), the
Participants’ initial Participating Interests shall be determined as set forth
in Subsection  5.2(c).
 
6.2 Changes in Participating Interests. The Participating Interests shall be
eliminated or changed as follows:
 
(a) After EKT has completed its Initial Contribution, upon withdrawal or deemed
withdrawal by a Participant as provided in Section 6.3 and Article XII;
 
(b) Upon an election by either Participant pursuant to Section 9.5 to contribute
less to an adopted Program and Budget than the percentage equal to its
Participating Interest, or to contribute nothing to an adopted Program and
Budget;
 
-12-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
Page

 
(c) In the event of default by either Participant in making its agreed-upon
contribution to an adopted Program and Budget, followed by an election by the
other Participant to invoke any of the remedies in Section 10.5;
 
(d) Upon Transfer by either Participant of part or all of its Participating
Interest in accordance with Article XV; or
 
(e) Upon acquisition by either Participant of part or all of the Participating
Interest of the other Participant, however arising.
 
6.3 Elimination of Minority Interest.
 
(a) A Reduced Participant whose Recalculated Participating Interest becomes less
than ten percent due to elections made pursuant to Section 9.5 to contribute
less to an adopted Program and Budget than the percentage equal to its
Participating Interest, or to contribute nothing to an adopted Program and
Budget shall be deemed to have withdrawn from the Business and shall relinquish
its entire Participating Interest free and clear of any Encumbrances arising by,
through or under the Reduced Participant, except any such Encumbrances listed in
Paragraph 1.1 of Exhibit A or to which the Participants have agreed in writing.
Such relinquished Participating Interest shall be deemed to have accrued
automatically to the other Participant. The Reduced Participant’s Capital
Account shall be transferred to the remaining Participant. The Reduced
Participant shall have the right to receive five percent of Net Proceeds, if
any, to a maximum amount of 100 percent of the Reduced Participant’s Equity
Account balance as of the effective date of the withdrawal. Upon receipt of such
amount, and subject to Section 6.4, the Reduced Participant shall thereafter
have no further right, title, or interest in the Assets or under this Agreement,
and the tax partnership established by Exhibit C shall dissolve pursuant to
Paragraph 4.2 of Exhibit C. In such event, the Reduced Participant shall execute
and deliver an appropriate conveyance of all of its right, title and interest in
the Assets to the remaining Participant.
 
(b) The relinquishment, withdrawal and entitlements for which this Section 6.3
provides shall be effective as of the effective date of the recalculation under
Section 9.5. However, if the final adjustment provided under Section 9.6 for any
recalculation under Section 9.5 results in a Recalculated Participating Interest
of ten percent or more: (i) the Recalculated Participating Interest shall be
deemed, effective retroactively as of the first day of the Program Period, to
have automatically revested; (ii) the Reduced Participant shall be reinstated as
a Participant, with all of the rights and obligations pertaining thereto;
(iii) the right to Net Proceeds under Subsection 6.3(a) shall terminate; and
(iv) the Manager, on behalf of the Participants, shall make any necessary
reimbursements, reallocations of Products, contributions and other adjustments
as provided in Subsection 9.6(d). Similarly, if such final adjustment under
Section 9.6 results in a Recalculated Participating Interest for either
Participant of less than ten percent for a Program Period as to which the
provisional calculation under Section 9.5 had not resulted in a Participating
Interest of less than ten percent, then such Participant, at its election within
30 days after notice of the final adjustment, may contribute an amount resulting
in a revised final adjustment and resultant Recalculated Participating Interest
of ten percent. If no such election is made, such Participant shall be deemed to
have withdrawn under the terms of Subsection 6.3(a) as of the beginning of such
Program Period, and the Manager, on behalf of the Participants, shall make any
necessary reimbursements, reallocations of Products, contributions and other
adjustments as provided in Subsection 9.6(d), including of any Net Proceeds to
which such Participant may be entitled for such Program Period.
 
-13-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
Page

 
6.4 Continuing Liabilities Upon Adjustments of Partici-pating Interests. Any
reduction or elimination of either Participant’s Participating Interest under
Section 6.2 shall not relieve such Participant of its share of any liability,
including, without limitation, Continuing Obligations, Environmental Liabilities
and Environmental Compliance, whether arising before or after such reduction or
elimination, out of acts or omissions occurring or conditions existing prior to
the Effective Date or out of Operations conducted during the term of this
Agreement but prior to such reduction or elimination, regardless of when any
funds may be expended to satisfy such liability. For purposes of this
Section 6.3, such Participant’s share of such liability shall be equal to
(a) for MTM, its Participating Interest at the time the act or omission giving
rise to the liability occurred, after first taking into account any reduction,
readjustment or restoration of its Participating Interest under Sections 6.3,
9.5, 9.6 and 10.5 (or, as to such liability arising out of acts or omissions
occurring or conditions existing prior to the Effective Date, equal to MTM’s
initial Participating Interest), or (b) for EKT, its share of such liability
determined pursuant to Subsection 5.2(c) at the time the act or omission giving
rise to the liability occurred (or, as to such liability arising out of acts or
omissions occurring or conditions existing prior to the Effective Date, equal to
its share of such liability as initially determined pursuant to
Subsection 5.2(c)). Should the cumulative cost of satisfying Continuing
Obligations be in excess of cumulative amounts accrued or otherwise charged to
the Trust Account referred to and defined in the Collateral Trust Agreement,
each of the Participants shall be liable for its proportionate share (for MTM,
its Participating Interest at the time of the act or omission giving rise to
such liability occurred, after first taking into account any reduction,
readjustment or restoration of Participating Interests under Sections 6.3, 9.5,
9.6 and 10.5, and for EKT, its share of such liability determined pursuant to
Subsection 5.2(c) at the time the act or omission giving rise to such liability
occurred) of the cost of satisfying such Continuing Obligations, notwithstanding
that this Agreement may have been terminated or that either Participant has
previously withdrawn from the Business or that its Participating Interest has
been reduced or converted into an interest in Net Proceeds pursuant to
Subsection 6.3(a).
 
6.5 Documentation of Adjustments to Partici-pating Interests. Except as
otherwise provided in Section 3.4, adjustments to the Participating Interests
need not be evidenced during the term of this Agreement by the execution and
recording of appropriate instruments, but each Participant’s Participating
Interest and related Equity Account balance shall be shown in the accounting
records of the Manager, and any adjustments thereto, including any reduction,
readjustment or restoration of Participating Interests under Sections 6.3, 9.5,
9.6 and 10.5, shall be made monthly. However, either Participant, at any time
upon the written request of the other Participant, shall execute and acknowledge
instruments necessary to evidence such adjustments in form sufficient for filing
and recording in the jurisdiction where the Properties are located.
 
-14-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
Page

 
6.6 Grant of Lien and Security Interest.
 
(a) Subject to Section 6.7, each Participant, effective as of the date of EKT’s
completion of its Initial Contribution, grants to the other Participant a lien
upon and a security interest in its Participating Interest, including all of its
right, title and interest in the Assets, whenever acquired or arising, and the
proceeds from and accessions to the foregoing.
 
(b) The liens and security interests granted by Subsection 6.6(a) shall secure
every obligation or liability of the Participant granting such lien or security
interest created under this Agreement, including the obligation to repay a Cover
Payment in accordance with Section 10.4. Each Participant hereby agrees to take
all action necessary to perfect such lien and security interest and hereby
appoints the other Participant its attorney-in-fact to execute, file and record
all financing statements and other documents necessary to perfect or maintain
such lien and security interest.
 
6.7 Subordination of Interests. Each Participant shall, from time to time, take
all necessary actions, including execution of appropriate agreements, to pledge
and subordinate its Participating Interest, any liens it may hold which are
created under this Agreement other than those created pursuant to Section 6.6,
and any other right or interest it holds with respect to the Assets (other than
any statutory lien of the Manager) to any secured borrowings for Operations
approved by the Management Committee, including any secured borrowings relating
to Project Financing, and any modifications or renewals thereof.
  
ARTICLE VII
MANAGEMENT COMMITTEE
 
7.1 Organization and Composition. The Participants hereby establish a Management
Committee to consult and determine overall policies, objectives, procedures,
methods and actions under this Agreement. The Management Committee shall consist
of two members appointed by MTM and two members appointed by EKT. Each
Participant may appoint one or more alternates to act in the absence of a
regular member. Any alternate so acting shall be deemed a member. Appointments
by a Participant shall be made or changed by notice to the other members. The
chair of the Management Committee shall be a representative designated by MTM
through the Earn-In Period. Thereafter, the chair of the Management Committee
shall be designated by the Management Committee on an annual basis and, if in
any year the Management Committee cannot agree on the chair, it shall be a
representative designated by the Manager.
 
-15-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
Page

 
7.2 Decisions.
 
(a) After EKT has completed its Initial Contribution, each Participant, acting
through its appointed member(s) in attendance at the meeting, shall have the
votes on the Management Committee in proportion to its Participating Interest.
Unless otherwise provided in this Agreement, the vote of the Participant with a
Participating Interest over 50 percent shall determine the decisions of the
Management Committee. If the Participants’ Participating Interests are 50/50 and
the Participants cannot agree on a particular action or matter, then the vote of
the Manager shall control, except with respect to the specific items set forth
in Subsection 7.2(b), for which (when the Participants’ Participating Interests
are 50/50) a unanimous vote shall be required.
 
(b) When the Participants’ Participating Interests are 50/50, the following
matters shall require unanimous approval of the Management Committee:
 
(i) Any amendment to this Agreement.
 
(ii) Sale of any of the Properties identified with an asterisk in Paragraph 1.1
of Exhibit A.
 
(iii) The terms of any Project Financing or the granting of any security
interests in the Assets, other than as specifically provided for in this
Agreement.
 
(vi) Filing lawsuits pertaining to the Assets or the Business against third
parties, except where the Manager reasonably believes that emergency action
(such as the filing of a request for a temporary restraining order or a
preliminary injunction) is necessary.
 
(v) Any amendments to the Underlying Agreements.
 
(vi) Programs and Budgets calling for Additional Contributions in excess of
$1,000,000 per Participant during any annual period.
 
(vii) Except as otherwise allowed in this Agreement, the addition of another
Participant or otherwise granting any other Person any rights in respect of the
Business under this Agreement.
 
7.3 Meetings.
 
(a) During the Earn-In Period, the Management Committee shall meet at least once
each calendar month in Greenwood Village, Colorado, or at other agreed places so
that MTM may report on its Operations and consult with EKT on the ongoing
implementation of the Development Plan. After EKT has completed its Initial
Contribution, the Management Committee shall hold regular meetings at least
quarterly in Greenwood Village, Colorado, or at other agreed places. The Manager
shall give seven days advance notice to the Participants of all such meetings.
Additionally, either Participant may call a special meeting upon seven days
advance notice to the other Participant. In case of an emergency, reasonable
notice of a special meeting shall suffice. There shall be a quorum only if one
member representing each Participant is present; provided, however, that if a
Participant fails to attend two consecutive properly called meetings without
reasonable justification, then a quorum shall exist at the second meeting if the
other Participant is represented by at least one appointed member, and a vote of
such Participant shall be considered the vote required for the purposes of the
conduct of all business properly noticed.
 
-16-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
Page

 
(b) If business cannot be conducted at a regular or special meeting due to the
lack of a quorum, either Participant may call the next meeting upon five days
advance notice to the other Participant.
 
(c) Each notice of a meeting shall include an itemized agenda prepared by the
Manager in the case of a regular meeting or by the Participant calling the
meeting in the case of a special meeting, but any matters may be considered if
either Participant adds the matter to the agenda at least three days before the
meeting or with the consent of the other Participant. The Manager shall prepare
minutes of all meetings and shall distribute copies of such minutes to the other
Participant within seven days after the meeting. Either Participant may
electronically record the proceedings of a meeting with the consent of the other
Participant. The other Participant shall sign and return or object to the
minutes prepared by the Manager within 30 days after receipt, and failure to do
either shall be deemed acceptance of the minutes as prepared by the Manager. The
minutes, when signed or deemed accepted by both Participants, shall be the
official record of the decisions made by the Management Committee. Decisions
made at a Management Committee meeting shall be implemented in accordance with
adopted Programs and Budgets. If a Participant timely objects to minutes
proposed by the Manager, the members of the Management Committee shall seek, for
a period not to exceed 30 days from receipt by the Manager of notice of the
objections, to agree upon minutes acceptable to both Participants. If the
Management Committee does not reach agreement on the minutes of the meeting
within such 30-day period, the minutes of the meeting as prepared by the Manager
together with the other Participant’s proposed changes shall collectively
constitute the record of the meeting. If personnel employed in Operations are
required to attend a Management Committee meeting, reasonable costs incurred in
connection with such attendance shall be charged to the Business Account. All
other costs shall be paid by the Participants individually.
 
7.4 Action Without Meeting in Person. In lieu of meetings in person, the
Management Committee may conduct meetings by telephone or video conference, so
long as minutes of such meetings are prepared in accordance with Subsection
7.3(c). The Management Committee may also, in lieu of meetings in person, take
actions in writing signed by all members.
 
7.5 Matters Requiring Approval. Except as otherwise provided in Subsections
5.1(b) and (c) and as otherwise delegated to the Manager in Section 8.2, the
Management Committee shall have exclusive authority to determine all matters
related to overall policies, objectives, procedures, methods and actions under
this Agreement.
 
 
-17-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page

 
  
ARTICLE VIII
MANAGER
 
8.1 Appointment. The Participants hereby appoint MTM as the Manager with overall
management responsibility for Operations. MTM hereby agrees to serve as Manager
until it resigns or is deemed to have resigned as provided in Section 8.4.
 
8.2 Powers and Duties of Manager. Subject to the terms and provisions of this
Agreement, the Manager shall have the following powers and duties, which shall
be discharged in accordance with adopted Programs and Budgets, except as
otherwise set forth in Subsections 5.1(b) and (c) and Article IX.
 
(a) The Manager shall manage, direct and control Operations, and shall prepare
and present to the Management Committee proposed Programs and Budgets as
provided in Article IX.
 
(b) The Manager shall implement the decisions of the Management Committee, shall
make all expenditures necessary to carry out adopted Programs, and shall
promptly advise the Management Committee if it lacks sufficient funds to carry
out its responsibilities under this Agreement.
 
(c) The Manager shall use reasonable efforts to: (i) purchase or otherwise
acquire all material, supplies, equipment, water, utility and transportation
services required for Operations (to the extent the same are reasonably
available to the Manager using commercially reasonable efforts), such purchases
and acquisitions to be made to the extent reasonably possible on the best terms
available, taking into account all of the circumstances; (ii) obtain such
customary warranties and guarantees as are available in connection with such
purchases and acquisitions; and (iii) keep the Assets free and clear of all
Encumbrances, except (A) any such Encumbrances listed in Paragraph 1.1 of
Exhibit A, (B) those existing at the time of, or created concurrent with, the
acquisition of such Assets, (C) mechanic’s or materialmen’s liens (which shall
be contested, released or discharged in a diligent matter), or (D) Encumbrances
specifically approved by the Management Committee.
 
(d) The Manager shall conduct such title examinations of the Properties and cure
such title defects pertaining to the Properties as may be advisable in its
reasonable judgment.
 
(e) The Manager shall: (i) make or arrange for all payments required by leases,
licenses, permits, contracts and other agreements related to the Assets,
including without limitation the Underlying Agreements; (ii) pay all taxes,
assessments and like charges on Operations and Assets (except taxes determined
or measured by a Participant’s sales revenue or net income and taxes, including
production taxes, attributable to a Participant’s share of proceeds from
Products), and shall otherwise promptly pay and discharge expenses incurred in
Operations; provided, however, that if authorized by the Management Committee
the Manager shall have the right to contest (in the courts or otherwise) the
validity or amount of any taxes, assessments or charges if the Manager deems
them to be unlawful, unjust, unequal or excessive, or to undertake such other
steps or proceedings as the Manager may deem reasonably necessary to secure a
cancellation, reduction, readjustment or equalization thereof before the Manager
shall be required to pay them, but in no event shall the Manager permit or allow
title to the Assets to be lost as the result of the nonpayment of any taxes,
assessments or like charges; and (iii) perform all other acts reasonably
necessary to maintain the Assets.
 
 
-18-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page

 
(f) The Manager shall establish reasonable cash reserves for Operations and
shall use cash received from Operations in the ordinary course of business for
funding expenses of the Business.
 
(g) The Manager shall: (i) apply for all necessary permits, licenses and
approvals; (ii) comply in material respects with all Laws and promptly notify
the Management Committee of any allegations of substantial violations thereof;
and (iii) prepare and file all reports or notices required for or as a result of
Operations. The Manager shall not be in breach of this provision if a violation
has occurred in spite of the Manager’s good faith efforts to comply consistent
with its standard of care under Section 7.3. In the event of any such violation,
the Manager shall timely cure or dispose of such violation on behalf of both
Participants through performance, payment of fines and penalties, or both, and
the cost thereof shall be charged to the Business Account. In addition, with
respect to the posting of any bonds or other surety required to obtain any
permits, licenses or approvals, the Manager shall have no obligation to provide
any corporate guarantees or make its balance sheet available to ensure that such
bonds or other surety are in place.
 
(h) The Manager shall prosecute and defend all litigation or administrative
proceedings arising out of Operations, but shall not initiate any such
proceedings, except for emergency actions seeking a preliminary injunction or
temporary restraining order when reasonably deemed necessary by the Manager,
without the consent of the Management Committee. The non-managing Participant
shall have the right to participate, at its own expense, in such litigation or
administrative proceedings. The non-managing Participant shall approve in
advance any settlement involving payments, commitments or obliga-tions in excess
of $25,000 in cash or value.
 
(i) The Manager shall provide insurance for the benefit of the Participants as
provided in Exhibit F or as may otherwise be determined from time to time by the
Management Committee.
 
(j) The Manager may dispose of Assets, whether by abandonment, surrender, or
Transfer in the ordinary course of business, except that Properties may be
abandoned or surrendered only as provided in Article XIV. Without prior
authorization from the Management Committee, however, such authorization not to
be unreasonably withheld or delayed, the Manager shall not: (i) dispose of
Assets; (ii) enter into any sales contracts or commitments for Products on
behalf of both Participants or the Business, except as permitted in
Sections 11.1 and 11.2; (iii) begin a liquidation of the Business (except to the
extent provided for in Section 12.4); or (iv) dispose of all or a substantial
part of the Assets necessary to achieve the purposes of the Business.
 
 
-19-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page

 
(k) The Manager shall have the right to carry out its responsibilities hereunder
through agents, Affiliates, consultants or independent contractors.
 
(l) The Manager shall perform or cause to be performed all annual assessment
work, and shall pay all Governmental Fees, required by Law in order to maintain
the Claims. The Manager shall not be liable on account of any determination by
any court or governmental agency that the annual assessment work performed by
the Manager does not constitute the required annual assessment work for the
purposes of preserving or maintaining ownership of the Claims, provided that the
work is performed in accordance with the Manager’s standard of care under
Section 8.3. The Manager shall timely record and file with the appropriate
governmental agencies any required affidavits, notices of intent to hold and
other documents in proper form attesting to the performance of required annual
assessment work and the payment of Governmental Fees. The Manager shall not be
liable for the loss of any of the Claims on account of (a) any determination by
any court or governmental agency that any such document submitted by the Manager
does not comply with applicable Laws, provided that such document is prepared
and recorded or filed in accordance with the Manager’s standard of care under
Section 8.3, or (b) any other governmental determination or third party action
challenging the validity of the Claims, so long as the Manager has conducted
Operations in accordance with the Manager’s standard of care under Section 8.3.
 
(m) If authorized by the Management Committee, with respect to the Properties,
the Manager may: (i) locate, amend or relocate any unpatented mining claim or
mill site or tunnel site, (ii) locate any fractions resulting from such
amendment or relocation, (iii) apply for patents or mining leases or other forms
of mineral tenure for any such unpatented claims or sites, (iv) abandon any
unpatented mining claims for the purpose of locating mill sites or otherwise
acquiring from the United States rights to the ground covered thereby,
(v) abandon any unpatented mill sites for the purpose of locating mining claims
or otherwise acquiring from the United States rights to the ground covered
thereby, (vi) exchange with or convey to the United States any of the Claims for
the purpose of acquiring rights to the ground covered thereby or other adjacent
ground, and (vii) convert any unpatented claims or mill sites into one or more
leases or other forms of mineral tenure pursuant to any Law hereafter enacted.
 
(n) The Manager shall keep and maintain all required accounting and financial
records pursuant to the procedures described in Exhibit B and in accordance with
customary cost accounting practices in the mining industry, and shall ensure
appropriate separation of accounts unless otherwise agreed by the Participants.
 
 
-20-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page

 
(o) The Manager shall maintain Equity Accounts for each Participant. Each
Participant’s Equity Account shall be credited with the value of such
Participant’s contributions under Subsections 5.1(a), 5.1(b) and 5.2(c) and
shall be credited with amounts contributed by such Participant under
Section 5.3. Each Participant’s Equity Account shall be charged with the cash
and the fair market value of property distributed to such Participant (net of
liabilities assumed by such Participant and liabilities to which such
distributed property is subject). Contributions and distributions shall include
all cash contributions or distributions plus the agreed value (expressed in
dollars) of all in-kind contributions or distributions.
 
(p) Upon completion by EKT of its Initial Contribution, the Manager shall keep
the Management Committee advised of all Operations by submitting in writing to
the members of the Management Committee: (i) monthly progress reports that
include statements of expenditures and comparisons of such expenditures to the
adopted Budget; (ii) periodic summaries of data acquired; (iii) copies of
reports concerning Operations; (iv) a detailed final report within 60 days after
completion of each Program and Budget, which shall include comparisons between
actual and budgeted expenditures and comparisons between the objectives and
results of Programs; and (v) such other reports as any member of the Management
Committee may reasonably request. Subject to the provisions of Article XVIII, at
all reasonable times the Manager shall provide the other Participant, upon the
request of such Participant’s member of the Management Committee, access to, and
the right to inspect and, at such Participant’s cost and expense, copies of the
Existing Data and all maps, drill logs and other drilling data, core, pulps,
reports, surveys, assays, analyses, production reports, operations, technical,
accounting and financial records, and other Business Information, to the extent
preserved or kept by the Manager. In addition, the Manager shall allow the
non-managing Participant, at the latter’s sole risk, cost and expense, and
subject to reasonable safety regulations, to inspect the Assets and Operations
at all reasonable times, so long as the non-managing Participant does not
unreasonably interfere with Operations.
 
(q) The Manager shall prepare an Environmental Compliance plan for all
Operations consistent with the requirements of any applicable Laws or
contractual obligations and shall include in each Program and Budget sufficient
funding to implement the Environmental Compliance plan and to satisfy the
financial assurance requirements of any applicable Law or contractual obligation
pertaining to Environmental Compliance. To the extent practical, the
Environmental Compliance plan shall incorporate concurrent reclamation of
Properties disturbed by Operations.
 
(r) The Manager shall undertake to perform Continuing Obligations when and as
economic and appropriate, whether before or after termination of the Business.
The Manager shall have the right to delegate performance of Continuing
Obligations to persons having demonstrated skill and experience in relevant
disciplines. As part of each Program and Budget submittal, the Manager shall
specify in such Program and Budget the measures to be taken for performance of
Continuing Obligations and the cost of such measures. The Manager shall keep the
other Participant reasonably informed about the Manager’s efforts to discharge
Continuing Obligations. An authorized representative of the non-managing
Participant shall have the right from time to time to enter the Properties to
inspect work directed toward satisfaction of Continuing Obligations and audit
books, records, and accounts related thereto.
 
 
-21-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page

 
(s) The Manager shall make such monthly payments as are required by the
Collateral Trust Agreement (and all Ancillary Agreements as defined therein).
 
(t) If Participating Interests are adjusted in accordance with this Agreement
the Manager shall propose from time to time one or more methods for fairly
allocating costs for Continuing Obligations.
 
(u) The Manager shall undertake all other activities reasonably necessary to
fulfill the foregoing, and to implement the policies, objectives, procedures,
methods and actions determined by the Management Committee pursuant to Section
7.1.
 
8.3 Standard of Care. The Manager shall discharge its duties under Section 8.2
and conduct all Operations in a good, workmanlike and efficient manner, in
accordance with sound mining and other applicable industry standards and
practices, and in accordance with Laws and with the terms and provisions of
leases, licenses, permits, contracts and other agreements pertaining to the
Assets, including without limitation the Underlying Agreements. The Manager
shall not be in default of any of its duties under Section 8.2 or otherwise
under the Agreement if its inability or failure to perform results from the
failure of the other Participant to perform acts or to contribute amounts
required of it by this Agreement.
 
8.4 Resignation; Deemed Offer to Resign. The Manager may resign upon not less
than 60 days’ prior notice to the other Participant, in which case the other
Participant may elect to become the new Manager by notice to the resigning
Participant within 30 days after receipt of the notice of resignation. If any of
the following shall occur, the Manager shall be deemed to have resigned upon the
occurrence of the event described in each of the following Subsections, with the
successor Manager to be appointed by the other Participant at a subsequently
called meeting of the Management Committee, at which the Manager shall not be
entitled to vote. The other Participant may appoint itself or a third party as
the Manager.
 
(a) The aggregate Participating Interest of the Manager or any of its Affiliates
becomes less than 50 percent;
 
(b) The Manager fails to perform a material obligation imposed upon it under
this Agreement and such failure continues for a period of 30 days after notice
from the other Participant demanding performance, subject to the Manager’s right
to dispute the assertion that it has failed to perform the material obligation
in question;
 
(c) The Manager generally fails to pay or contest in good faith its bills and
Business debts as such obligations become due;
 
 
-22-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page

 
(d) A receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for a substantial part of its assets is appointed and such
appointment is neither made ineffective nor discharged within 60 days after the
making thereof, or such appointment is consented to, requested by, or acquiesced
in by the Manager;
 
(e) The Manager commences a voluntary case under any applicable bankruptcy,
insolvency or similar law now or hereafter in effect; or consents to the entry
of an order for relief in an involuntary case under any such law or to the
appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or other similar official of any substantial
part of its assets; or makes a general assignment for the benefit of creditors;
or takes corporate or other action in furtherance of any of the foregoing; or
 
(f) Entry is made against the Manager of a judgment, decree or order for relief
affecting its ability to serve as Manager, or a substantial part of its
Participating Interest or its other assets by a court of competent jurisdiction
in an involuntary case commenced under any applicable bankruptcy, insolvency or
other similar law of any jurisdiction now or hereafter in effect.
 
Under Subsections 8.4(d), (e) or (f) above, the appointment of a successor
Manager shall be deemed to pre-date the event causing a deemed resignation.
 
8.5 Payments To Manager. The Manager shall be compensated for its services and
reimbursed for its costs hereunder in accordance with Exhibit B.
 
8.6 Transactions With Affiliates. If the Manager engages Affiliates to provide
services hereunder, it shall do so on terms no less favorable than would be the
case in arm’s-length transactions with unrelated persons.
 
8.7 Activities During Deadlock. If the Management Committee for any reason fails
to adopt a Program and Budget, subject to the contrary direction of the
Management Committee and receipt of necessary funds, the Manager shall be
entitled to continue Operations at levels comparable with the last adopted
Program and Budget.
  
ARTICLE IX
PROGRAMS AND BUDGETS
 
9.1 Initial and Post-Contribution Programs and Budgets.
 
(a) The parties have agreed to the Initial Program and Budget to implement the
Development Plan, to be funded by EKT pursuant to the provisions of
Subsection 5.1(b), and thereafter in accordance with the provisions of this
Article IX. The Initial Program and Budget is attached hereto as Exhibit I.
 
 
-23-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page

 
(b) Within 60 days after EKT’s completion of its Initial Contribution, MTM shall
prepare the Post-Contribution Program and Budget and provide it to EKT for
review in accordance with the provisions of Sections 9.4 and 9.5. During the
period between the date of completion of EKT’s Initial Contribution and the date
of approval of the Post-Contribution Program and Budget, MTM may continue to
conduct Operations on the Properties as it reasonably sees fit, and EKT shall
reimburse MTM for a pro rata share (equivalent to EKT’s Participating Interest
on the date of completion of its Initial Contribution) of the costs of such
Operations, if any, that exceed revenue or other funds available to the
Business, plus interest at an annual rate of two percentage points over the
Prime Rate, not later than 30 days after approval of the Post-Contribution
Program and Budget. Such interest shall accrue to the benefit of and be payable
to MTM, but shall not be deemed as amounts contributed by EKT in the event
dilution occurs in accordance with Article VI. Notwithstanding the foregoing,
such interest shall accrue and be payable only to the extent MTM has funded its
own pro rata share of such costs.
 
9.2 Operations Pursuant to Programs and Budgets. Upon completion of EKT’s
Initial Contribution, except as otherwise set forth in Section 9.1, Operations
shall be conducted, expenses shall be incurred, and Assets shall be acquired
only pursuant to approved Programs and Budgets. Every Program and Budget adopted
pursuant to this Agreement shall provide for accrual of reasonably anticipated
Environmental Compliance expenses for all Operations contemplated under the
Program and Budget.
 
9.3 Presentation of Programs and Budgets.
 
(a) Proposed Programs and Budgets shall be prepared by the Manager for a period
of one year or any other shorter period as the Manager may determine, and shall
be submitted to the Management Committee for review and consideration. All
proposed Programs and Budgets may include Exploration, Development, Mining and
Expansion or Modification Operations components, or any combination thereof, and
shall be reviewed and adopted upon a vote of the Management Committee in
accordance with Sections 7.2 and 9.4. Each Program and Budget adopted by the
Management Committee, regardless of length, shall be reviewed at least once a
year at a meeting of the Management Committee. During the period encompassed by
any Program and Budget, and at least 60 days prior to its expiration, a proposed
Program and Budget for the succeeding period shall be prepared by the Manager
and submitted to the Management Committee for review and consideration.
 
(b) Notwithstanding Section 9.3(a), the Manager may prepare for planning
purposes a life-of-mine budget that provides for on-going capital and
Development expenditures that may require expenditures over more than one annual
Program and Budget (each an “Extended Commitment”) and, unless an Extended
Commitment is subsequently expressly disapproved by the Participants in
accordance with the terms of this Agreement, if an Extended Commitment is
approved by a Participant in one Program and Budget it cannot thereafter be the
basis for rejecting a subsequent Program and Budget.
 
 
-24-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page

 
9.4 Review and Adoption of Proposed Programs and Budgets. Within 20 days after
submission of a proposed Program and Budget, each Participant shall submit in
writing to the Management Committee:
 
(a) Notice that the Participant approves any or all of the components of the
proposed Program and Budget;
 
(b) Modifications proposed by the Participant to the components of the proposed
Program and Budget; or
 
(c) Notice that the Participant rejects any or all of the components of the
proposed Program and Budget.
 
If a Participant fails to give any of the foregoing responses within the
allotted time, the failure shall be deemed to be a vote by the Participant for
adoption of the Manager’s proposed Program and Budget. If a Participant makes a
timely submission to the Management Committee pursuant to Subsections 9.4(a),
(b) or (c), then the Manager working with the other Participant shall seek for a
period of time not to exceed 20 days to develop a complete Program and Budget
acceptable to both Participants. The Manager shall then call a Management
Committee meeting in accordance with Section 7.3 for purposes of reviewing and
voting upon the proposed Program and Budget. The Manager may propose amendments
(“Amendments”) to any currently approved Program and Budget from time to time
prior to incurring costs under such Amendment. In such event, the Participants
shall have 15 days after the proposal of an Amendment in which to submit to the
Management Committee one of the responses set forth in Subsections 9.4(a), (b)
or (c) above (substituting “Amendment” for “Program and Budget” in each case).
If a Participant fails to give any of the foregoing responses within the
allotted time, the failure shall be deemed to be an approval by that Participant
of the Manager’s proposed Amendment. If a Participant makes a timely submission
to the Management Committee proposing modifications to or rejecting the proposed
Amendment, then the Management Committee shall seek to develop an Amendment
reasonably acceptable to both Participants. If the Participants have failed to
agree on an Amendment within 20 days after its proposal by the Manager, the
Amendment as approved by the Participant with the majority Participating
Interest or the Manager (if the Participating Interests are then 50/50) shall be
deemed approved by both Participants and the Management Committee, except to the
extent that (i) the Participants’ Participating Interests are 50/50 and (ii) any
Amendment includes any of the items set forth in Section 7.2(b), those items
shall require the unanimous approval of the Management Committee.
 
9.5 Election to Participate.
 
(a) Subject to the provisions of Subsection 9.5(c), by notice to the Management
Committee within 20 days after the final vote adopting a Program and Budget, and
notwithstanding its vote concerning adoption of a Program and Budget, to the
extent a Program and Budget anticipates requiring additional contributions to
the capital of the Business (each an “Additional Contribution”), a Participant
may elect to participate in the Additional Contribution: (i) in proportion to
its respective Participating Interest, (ii) in some lesser amount than its
respective Participating Interest, or (iii) not at all. In case of an election
under Subsection 9.5(a)(ii) or (iii), its Participating Interest shall be
recalculated as provided in Subsection 9.5(b) below, with dilution effective as
of the first day of the Program Period for the adopted Program and Budget. If a
Participant fails to so notify the Management Committee of the extent to which
it elects to participate, the Participant shall be deemed to have elected to
participate in such Additional Contribution in proportion to its respective
Participating Interest as of the beginning of the Program Period.
 
 
-25-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page

 
(b) If a Participant elects to participate in an Additional Contribution in some
lesser amount than in proportion to its respective Participating Interest, or
not at all, and the other Participant elects to fund all or any portion of the
deficiency, the Participating Interest of the Reduced Participant shall be
provisionally recalculated based on a reduction of one percent per full $250,000
increment not contributed. If, for example, the Manager proposed a Program and
Budget calling for an Additional Contribution by the Reduced Participant of
$2,200,000, and the Reduced Participant (whose then current Participating
Interest was 50 percent) elected not to participate at all, the Reduced
Participant’s Participating Interest would automatically decrease by
eight percentage points (to 42 percent). If the Manager proposed a Program and
Budget calling for expenditures by the Reduced Participant of $3,800,000, and
the Reduced Participant (whose then current Participating Interest was 40
percent) elected to participate at a level equivalent to one-half of its then
current Participating Interest, the Reduced Participant’s Participating Interest
would automatically decrease by seven percentage points (to 33 percent). Subject
to the provisions of Subsection 9.5(e), the Participating Interest of the other
Participant shall be increased by the amount of the reduction in the
Participating Interest of the Reduced Participant, and if the other Participant
elects not to fund the entire deficiency, the Manager shall adjust the Program
and Budget to reflect the funds available.
 
(c) In preparing a Program and Budget and submitting it to the Management
Committee, the Manager shall be deemed to have committed to fully funding its
share of any Additional Contribution in respect of that Program and Budget and
shall not be entitled to elect to participate in that Additional Contribution to
a lesser extent or not at all unless and to the extent that (i) the Management
Committee unanimously agrees to the contrary; or (ii) as a result of the
election by the other Participant not to fund at the full level of its
applicable Additional Contribution, the Program and Budget is withdrawn and
resubmitted at a lower overall level of funding as provided in Section 9.4.
 
(d) Whenever the Participating Interests are recalculated pursuant to this
Section 9.5, (i) the Equity Accounts of both Participants shall be revised to
bear the same ratio to each other as their recalculated Participating Interests;
and (ii) the portion of Capital Account attributable to the reduced
Participating Interest of the Reduced Participant shall be transferred to the
other Participant.
 
(e) In the event that there is more than one Reduced Participant with respect to
any particular Program and Budget, then the amount, if any, of the recalculation
of Participating Interests shall be adjusted appropriately to take into account
the respective levels of reduction in the Additional Contributions of each.
 
 
-26-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page

 
9.6 Recalculation or Restoration of Reduced Interest Based on Actual
Expenditures.
 
(a) If a Participant makes an election under Subsection 9.5(a)(ii) or (iii),
then within 30 days after the conclusion of such Program and Budget, the Manager
shall report the total amount of money expended plus the total obligations
incurred by the Manager for such Budget that were or are to be borne by
Additional Contributions.
 
(b) If the Manager expended or incurred obligations from or attributable to
Additional Contributions that were more or less than those called for in the
adopted Budget, the Participating Interests shall be recalculated pursuant to
Subsection 9.5(b) by substituting each Participant’s actual Additional
Contribution to the adopted Budget for that Participant’s estimated Additional
Contribution at the time of the Reduced Participant’s election under
Subsection 9.5(a).
 
(c) If the Manager expended or incurred obligations in respect of Additional
Contributions of less than 90 percent of the adopted Budget, within 20 days
after receiving the Manager’s report on expenditures, the Reduced Participant
may notify the other Participant of its election to reimburse the other
Participant for the difference between any amount contributed by the Reduced
Participant in respect of the estimated Additional Contribution and the Reduced
Participant’s proportionate share (at the Reduced Participant’s former
Participating Interest) of the actual amount of Additional Contributions
expended or incurred for the Program, plus interest on the difference accruing
at the rate described in Section 10.3 plus two percentage points. The Reduced
Participant shall deliver the appropriate amount (including interest) to the
other Participant with such notice. Failure of the Reduced Participant to so
notify and tender such amount shall result in dilution occurring in accordance
with this Article IX and shall bar the Reduced Participant from exercising its
rights under this Subsection 9.6(c) concerning the relevant adopted Program and
Budget.
 
(d) All recalculations under this Article IX shall be effective as of the first
day of the Program Period for the Program and Budget in question. The Manager,
on behalf of both Participants, shall make such reimbursements, reallocations of
Products, contributions and other adjustments as are necessary so that, to the
extent possible, each Participant will be placed in the position it would have
been in had its Participating Interests as recalculated under this Section 9.6
been in effect throughout the Program Period for such Program and Budget. If the
Participants are required to make contributions, reimbursements or other
adjustments pursuant to this Section, the Manager shall have the right to
purchase or sell a Participant’s share of Products in the same manner as under
Section 11.2 and to apply the proceeds of such sale to satisfy that
Participant’s obligation to make such contributions, reimbursements or
adjustments.
 
 
-27-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page

 
(e) Whenever the Participating Interests are recalculated pursuant to this
Section 9.6, (i) the Participants’ Equity Accounts shall be revised to bear the
same ratio to each other as their Recalculated Participating Interests; and
(ii) the portion of Capital Account attributable to the reduced Participating
Interest of the Reduced Participant shall be transferred to the other
Participant.
 
9.7 Expansion or Modification Programs and Budgets. Any Program and Budget
proposed by the Manager involving Expansion or Modification shall be based on a
Feasibility Study prepared by the Manager, Feasibility Contractors, or both, or
prepared by the Manager and audited by Feasibility Contractors, as the
Management Committee determines. The Program and Budget which includes Expansion
or Modification shall be submitted for review and approval by the Management
Committee within 60 days following receipt by the Manager of such Feasibility
Study. During the period encompassed by any Program and Budget, and at least
60 days prior to its expiration, a Program and Budget for the succeeding period
shall be prepared by the Manager and presented to the other Participant for
review and comment.
 
9.8 Budget Overruns; Program Changes. The Manager shall promptly notify the
other Participant of any material departure from a Program and Budget. If the
Manager exceeds the Budget by more than ten percent in the aggregate, then the
Manager shall propose an Amendment to the Program and Budget to account for the
total of the anticipated overrun. Such Amendment shall be considered and
approved by the Participants pursuant to the provisions of Section 9.4
pertaining to Amendments. Budget overruns of ten percent or less in the
aggregate shall, if and to the extent Additional Contributions are required, be
borne by the Participants in proportion to their respective Participating
Interests, without the requirement of approval of an Amendment.
 
9.9 Emergency or Unexpected Expenditures. In case of emergency, the Manager may
take any reasonable action it deems necessary to protect life or property, to
protect the Assets or to comply with Laws. The Manager may make reasonable
expenditures on behalf of the Participants for unexpected events that are beyond
its reasonable control and that do not result from a breach by it of its
standard of care. The Manager shall promptly notify the other Participant of the
emergency or unexpected expenditure, and to the extent the Business does not
possess funds sufficient to bear such expenditures, the Manager shall be
reimbursed for all resulting costs by the Participants in proportion to their
respective Participating Interests.
 
9.10 Project Financing. If the Management Committee decides to seek Project
Financing for operations at the Mine, each Participant shall, at its own cost,
cooperate in seeking to obtain Project Financing for the Mine; provided,
however, that all fees, charges and costs (including attorneys and technical
consultants fees and arrangement fees) paid to the Project Financing lenders
shall be borne by the Participants in proportion to their Participating
Interests, unless such fees are capitalized as a part of the Project Financing.
 
 
-28-

--------------------------------------------------------------------------------

 
  
TABLE OF CONTENTS
(continued)
Page

 
ARTICLE X
ACCOUNTS AND SETTLEMENTS
 
10.1 Monthly Statements. After completion of EKT’s Initial Contribution, the
Manager shall promptly submit to the Management Committee monthly statements of
account reflecting in reasonable detail the charges and credits to the Business
Account during the preceding month.
 
10.2 Cash Calls. On the basis of each adopted Program and Budget and the related
Additional Contributions to be made by each Participant in accordance with
Section 9.5, the Manager shall submit prior to the first day of each month a
billing for estimated cash requirements in respect of the Additional
Contributions for the next month. Within 15 days after receipt of each billing,
or a billing made pursuant to Sections 9.8, 9.9 or 12.4, each Participant shall
advance its share of such cash requirements. The Manager shall record all funds
received in the Business Account. After completion of EKT’s Initial
Contribution, the Manager shall at all times maintain a cash balance
approximately equal to the rate of disbursement for 30 days. At the point at
which the distributions of Net Cash Flow are being made in accordance with
Subsection 11.1(c), the Manager shall at all times maintain a cash balance
approximately equal to the rate of disbursement for up to 60 days. All funds in
excess of immediate cash requirements shall be invested by the Manager for the
benefit of the Business in cash management accounts and investments selected at
the discretion of the Manager, which accounts may include, but are not limited
to, money market investments and money market funds.
 
10.3 Failure to Meet Cash Calls. A Participant that fails to meet cash calls in
the amount and at the times specified in Section 10.2 shall be in default, and
the amounts of the defaulted cash call shall bear interest from the date due at
an annual rate equal to two percentage points over the Prime Rate, but in no
event shall the rate of interest exceed the maximum permitted by Law. Such
interest shall accrue to the benefit of and be payable to the non-defaulting
Participant, but shall not be deemed as amounts contributed by the
non-defaulting Participant in the event dilution occurs in accordance with
Article VI. In addition to any other rights and remedies available to it by Law,
the non defaulting Participant shall have those other rights, remedies, and
elections specified in Sections 10.4 and 10.5.
 
10.4 Cover Payment. If a Participant defaults in making a contribution or cash
call in respect of an Additional Contribution required by an adopted Program and
Budget in accordance with Section 9.5, the non-defaulting Participant may, but
shall not be obligated to, advance some portion or all of the amount in default
on behalf of the defaulting Participant (a “Cover Payment”). Each and every
Cover Payment shall constitute a demand loan bearing interest from the date of
the advance at the rate provided in Section 10.3. If more than one Cover Payment
is made, the Cover Payments shall be aggregated and the rights and remedies
described herein pertaining to an individual Cover Payment shall apply to the
aggregated Cover Payments. The failure to repay such loan upon demand shall be a
default.
 
 
-29-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page

 
10.5 Remedies. The Participants acknowledge that if either Participant defaults
in making a reimbursement payment required under Section 9.1 or a cash call, or
in repaying a loan, as required under Sections 10.2, 10.3 or 10.4, whether or
not a Cover Payment is made, it will be difficult to measure the damages
resulting from such default (it being hereby understood and agreed that the
Participants have attempted to determine such damages in advance and determined
that the calculation of such damages cannot be ascertained with reasonable
certainty). Both Participants acknowledge and recognize that the damage to the
non-defaulting Participant could be significant. In the event of such default,
as reasonable liquidated damages, the non-defaulting Participant may, with
respect to any such default not cured within 30 days after notice to the
defaulting Participant of such default, elect any of the following remedies by
giving notice to the defaulting Participant. Such election may be made with
respect to each failure to meet a cash call relating to a Program and Budget,
regardless of the frequency of such cash calls, provided such cash calls are
made in accordance with Section 10.2.
 
(a) The defaulting Participant grants to the non-defaulting Participant a power
of sale as to all or any portion of the defaulting Participant’s interest in any
Assets or in its Participating Interest that is subject to the lien and security
interest granted in Section 6.6 (whether or not such lien and security interest
has been perfected), upon a default under Sections 10.3 or 10.4 for the purpose
of generating funds sufficient to cover the amount of the deficiency and related
costs and expenses (including reasonable attorneys’ fees). Such power shall be
exercised in the manner provided by applicable Law or otherwise in a
commercially reasonable manner and upon reasonable notice. If the non-defaulting
Participant elects to enforce the lien or security interest pursuant to the
terms of this Subsection, the defaulting Participant shall be deemed to have
waived any available right of redemption, any required valuation or appraisal of
the secured property prior to sale, any available right to stay execution or to
require a marshaling of assets, and any required bond in the event a receiver is
appointed, and the defaulting Participant shall be liable for any deficiency.
 
(b) The non-defaulting Participant may elect to have the defaulting
Participant’s Participating Interest diluted or eliminated as follows:
 
(i) For a default pertaining to a Program and Budget covering Operations other
than Development or Mining, the non-defaulting Participant may elect to have the
defaulting Participant’s Participating Interest diluted or eliminated at a rate
equal to two times the rate set forth in Subsection 9.5(b). The Participating
Interest of the other Participant shall be increased by the amount of the
reduction in the Participating Interest of the Reduced Participant.
 
(ii) For a default relating to a Program and Budget covering in whole or in part
Development or Mining, the non-defaulting Participant may elect to have the
defaulting Participant’s Participating Interest diluted or eliminated at three
times the rate set forth in Subsection 9.5(b). The Participating Interest of the
other Participant shall be increased by the amount of the reduction in the
Participating Interest of the defaulting Participant.
 
 
-30-

--------------------------------------------------------------------------------

 
 
(iii) Dilution under this Subsection 10.5(b) shall be effective as of the date
of the original default, and Section 9.6 shall not apply. The amount of any
Cover Payment under Section 10.4 and interest thereon, or any interest accrued
in accordance with Section 10.3, shall be deemed to be amounts contributed by
the non-defaulting Participant, and not as amounts contributed by the defaulting
Participant.
 
(iv) Whenever the Participating Interests are recalculated pursuant to this
Subsection 10.5(b), (A) the Equity Accounts of both Participants shall be
adjusted to bear the same ratio to each other as their recalculated
Participating Interests; and (B) the portion of Capital Account attributable to
the reduced Participating Interest of the Reduced Participant shall be
transferred to the other Participant.
 
(c) If a Participant has defaulted in meeting a cash call or repaying a loan,
and if the non-defaulting Participant has made a Cover Payment, then, in
addition to a reduction in the defaulting Participant’s Participating Interest
effected pursuant to Subsection 10.5(b), the non-defaulting Participant shall
have the right, if the indebtedness arising from a default or Cover Payment is
not discharged within 60 days after the default and upon not less than 30 days
advance notice to the defaulting Participant, to elect to purchase all the
right, title, and interest, whenever acquired or arising, of the defaulting
Participant in the Assets, including but not limited to its Participating
Interest or interest in Net Proceeds, together with all proceeds from and
accessions of the foregoing (collectively the “Defaulting Participant’s Entire
Interest”) at a purchase price equal to 50 percent of the fair market value
thereof as determined by a qualified independent appraiser appointed by the
non-defaulting Participant. If the defaulting Participant conveys notice of
objection to the person so appointed within ten days after receiving notice
thereof, then an independent and qualified appraiser shall be appointed by the
joint action of the appraiser appointed by the non-defaulting Participant and a
qualified independent appraiser appointed by the defaulting Participant;
provided, however, that if the defaulting Participant fails to designate a
qualified independent appraiser for such purpose within ten days after giving
notice of such objection, then the person originally designated by the
non-defaulting Participant shall serve as the appraiser; provided further, that
if the appraisers appointed by each of the Participants fail to appoint a third
qualified independent appraiser within five days after the appointment of the
last of them, then an appraiser shall be appointed by a judge of a court of
competent jurisdiction in the state in which the Assets are situated upon the
application of either Participant. There shall be withheld from the purchase
price payable, upon transfer of the Defaulting Participant’s Entire Interest,
the amount of any Cover Payment under Section 10.4 and unpaid interest thereon
to the date of such transfer, or any unpaid interest accrued in accordance with
Section 10.3 to the date of such transfer. Upon payment of such purchase price,
the defaulting Participant shall be deemed to have relinquished all of the
Defaulting Participant’s Entire Interest to the non-defaulting Participant, but
shall remain liable to the extent provided in Section 6.4.
 
 
-31-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page

 
10.6 Audits.
 
(a) After completion of EKT’s Initial Contribution, within 90 days after the end
of each calendar year, at the request of a Participant, an audit shall be
completed by certified public accountants selected by, and independent of, the
Manager. The audit shall be conducted in accordance with generally accepted
auditing standards and shall cover all books and records maintained by the
Manager pursuant to this Agreement, all Assets and Encumbrances, and all
transactions and Operations conducted during such calendar year, including
production and inventory records and all costs for which the Manager sought
reimbursement under this Agreement, together with all other matters customarily
included in such audits. All written exceptions to and claims upon the Manager
for discrepancies disclosed by such audit shall be made not more than
three months after receipt of the audit report, unless either Participant elects
to conduct an independent audit pursuant to Subsection 10.6(b) which is ongoing
at the end of such three-month period, in which case such exceptions and claims
may be made within the period provided in Subsection 10.6(b). Failure to make
any such exception or claim within such period shall mean the audit is deemed to
be correct and binding upon the Participants. The cost of all audits under this
Subsection shall be charged to the Business Account.
 
(b) Notwithstanding the annual audit conducted by certified public accountants
selected by the Manager, each Participant shall have the right to have an
independent audit of all Business books, records and accounts, including all
charges to the Business Account. This audit shall review all issues raised by
the requesting Participant, with all costs borne by the requesting Participant.
The requesting Participant shall give the other Participant 30 days prior notice
of such audit. Any audit conducted on behalf of either Participant shall be made
during the Manager’s normal business hours and shall not unreasonably interfere
with Operations. Absent fraud or manifest error, neither Participant shall have
the right to audit records and accounts of the Business relating to transactions
or Operations more than 24 months after the calendar year during which such
transactions, or transactions related to such Operations, were charged to the
Business Account. All written exceptions to and claims upon the Manager for
discrepancies disclosed by such audit shall be made not more than three months
after completion and delivery of such audit, or they shall be deemed waived.
  
ARTICLE XI
DISPOSITION OF PRODUCTION
 
11.1 Net Cash Flow. Notwithstanding any of the terms and conditions of this
Agreement to the contrary, during the term of this Agreement the Manager will
keep track of Net Cash Flow from Operations from and after the Effective Date.
Beginning with the first partial calendar quarter after the Effective Date, and
for each full calendar quarter thereafter, the Manager will calculate Net Cash
Flow (in accordance with the provisions of Exhibit H) for the quarter in
question (and operating losses from previous periods will be carried forward).
If there is positive cash flow, then the positive cash flow will be distributed
to each of EKT and MTM as follows:
 
 
-32-

--------------------------------------------------------------------------------

 
 
(a) If EKT has made its Initial Contribution pursuant to the provisions of
Subsection 5.2(c), then interest on the amount of the Funding Requirement
actually contributed by EKT, accruing beginning on the date that each portion of
the Funding Requirement was actually contributed by EKT, calculated monthly,
compounded, at a rate of 12 percent per annum, shall be paid to EKT out of such
cash flow, and MTM and EKT shall be entitled to the remainder of such cash flow
in accordance with their then current Participating Interests.
 
(b) If EKT has made its full Initial Contribution ($13,000,000), then interest
on that amount, accruing beginning on the date that each portion of the Funding
Requirement was actually contributed by EKT, calculated monthly, compounded, at
a rate of 12 percent per annum, shall be paid to EKT out of such cash flow, EKT
shall be entitled to a share of the remainder of such cash flow equal to
15 percent in excess of the proportionate share of such cash flow to which it
would otherwise be entitled by virtue of its Participating Interest, and MTM
shall be entitled to the remainder of such cash flow, such arrangement to
continue until EKT has fully recovered the amount of the Funding Requirement
plus the accrued interest (the “EKT Share”);
 
(c) After EKT has recovered the EKT Share, then until MTM has recovered, in
addition to the amount it receives pursuant to Subsection 11.1(b), an additional
amount equal to the aggregate amount of the EKT Share under Subsection 11.1(b)
(the “MTM Share”), MTM shall be entitled to a share of such cash flow equal to
10 percent in excess of the proportionate share of such cash flow to which it
would otherwise be entitled by virtue of its Participating Interest, and EKT
shall be entitled to the remainder of such cash flow; and
 
(d) After MTM has recovered the MTM Share, each Participant shall be entitled to
a share of such cash flow in accordance with its Participating Interest.
 
During periods when there is no positive cash flow, there will be no
distributions, and the Manager shall be entitled to sell Products on behalf of
the Participants and use the proceeds from such sales for the ongoing operation
of the Business. All distributions of positive cash flow shall be made by the
Manager to the Participants within 30 days after the end of each calendar
quarter in which there is positive cash flow.
 
11.2 Right to Net Cash Flow. A Participant’s right to receive its proportionate
share of Net Cash Flow is expressly conditioned upon such Participant’s
performance of its obligations under this Agreement, including the making of its
share of Additional Contributions. If a Participant fails to contribute to an
approved Program and Budget that provides for Additional Contributions for
operating costs as and when required, then, in addition to the other remedies
available under Article X, the Manager may apply that Participant’s share of Net
Cash Flow to pay that Participant’s share of such Additional Contributions. Any
balance remaining from the noncontributing Participant’s share of Net Cash Flow
shall then be remitted to that Participant. In the event of such an application
of Net Cash Flow by the Manager on behalf of a noncontributing Participant, that
Participant’s Participating Interest shall not be reduced, unless and only to
the extent that the noncontributing Participant’s share of Net Cash Flow is
insufficient to pay that Participant’s share of the Additional Contributions.
 
 
-33-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page

 
11.3 Hedging. Neither Participant shall have any obligation to account to the
other Participant for, nor have any interest or right of participation in any
profits or proceeds nor have any obligation to share in any losses from, futures
contracts, forward sales, trading in puts, calls, options or any similar
hedging, price protection or marketing mechanism employed by a Participant with
respect to its proportionate share of any Products produced or to be produced
from the Properties.
  
ARTICLE XII
WITHDRAWAL AND TERMINATION
 
12.1 Termination by Expiration or Agreement. This Agreement shall terminate as
expressly provided in this Agreement, unless earlier terminated by written
agreement of all Participants.
 
12.2 Termination by Deadlock. If the Management Committee fails to adopt a
Program and Budget for 180 days after the expiration of the latest adopted
Program and Budget, either Participant may elect to terminate the Business by
giving 30 days notice of termination to the other Participant.
 
12.3 Withdrawal. A Participant may elect to withdraw from the Business by giving
notice to the other Participant of the effective date of withdrawal, which shall
be 30 days after the date of the notice. Upon such withdrawal, the Business
shall terminate, and the withdrawing Participant shall be deemed to have
transferred to the remaining Participant all of its Participating Interest,
including all of its interest in the Assets, without cost and free and clear of
all Encumbrances arising by, through or under such withdrawing Participant,
except those described in Paragraph 1.1 of Exhibit A and those to which both
Participants have agreed. The withdrawing Participant shall execute and deliver
all instruments as may be necessary in the reasonable judgment of the other
Participant to effect the transfer of its interests in the Assets to the other
Participant. If within a 60-day period both Participants elect to withdraw, then
the Business shall instead be deemed to have been terminated by the consent of
the Participants pursuant to Section 12.1.
 
12.4 Continuing Obligations and Environmental Liabilities. On termination of the
Business under Sections 12.1, 12.2 or 12.3, each Participant shall remain liable
for its respective share of liabilities to third persons (whether such arises
before or after such withdrawal), including Environmental Liabilities and
Continuing Obligations. The withdrawing Participant’s share of such liabilities
shall be equal to (a) for MTM, its Participating Interest at the time such
liability was incurred, after first taking into account any reduction,
readjustment or restoration of its Participating Interest under Sections 6.3,
9.5, 9.6 and 10.5 (or, as to liabilities arising prior to the Effective Date,
its initial Participating Interest), or (b) for EKT, its share of such liability
determined pursuant to Subsection 5.2(c) at the time such liability was incurred
(or, as to liabilities arising prior to the Effective Date, its share of such
liabilities as initially determined pursuant to Subsection 5.2(c)). Should the
cumulative cost of satisfying Continuing Obligations and Environmental
Liabilities arising out of Operations conducted prior to such withdrawal be in
excess of amounts contained in the Trust Account referred to and defined in the
Collateral Trust Agreement, each of the Participants shall be liable for its
proportionate share (for MTM, its Participating Interest at the time the act or
omission giving rise to such liability occurred and for EKT, its share of such
liability determined pursuant to Subsection 5.2(c) at the time the act or
omission giving rise to such liability occurred) of the cost of satisfying such
obligations, notwithstanding that either Participant has previously withdrawn
from the Business.
 
 
-34-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page

 
12.5 Disposition of Assets on Termination. Promptly after termination under
Sections 12.1, 12.2 or 12.3, the Manager shall take all action necessary to wind
up the activities of the Business, in accordance with the provisions of
Exhibit C. All costs and expenses incurred in connection with the termination of
the Business shall be expenses chargeable to the Business Account. The Assets
shall first be paid, applied or distributed in satisfaction of all liabilities
of the Business to third parties and then to satisfy any debts, obligations or
liabilities owed to the Participants. Before distributing any funds or Assets to
Participants, the Manager shall have the right to segregate amounts which, in
the Manager’s reasonable judgment, are necessary to discharge Continuing
Obligations or to purchase for the account of Participants bonds or other
securities for the performance of such obligations. The foregoing shall not be
construed to include the repayment of any Participant’s capital contributions or
Capital Account balance. Thereafter, any remaining cash and all other Assets
shall be distributed (in undivided interests unless otherwise agreed) to the
Participants, first in the ratio and to the extent of their respective Capital
Accounts and then in proportion to their respective Participating Interests,
subject to any dilution, reduction or termination of such Participating
Interests as may have occurred pursuant to the terms of this Agreement. No
Participant shall receive a distribution of any interest in Products or proceeds
from the sale thereof if such Participant’s Participating Interest therein has
been terminated pursuant to this Agreement.  
 
12.6 Non-Compete Covenants. Neither a Participant that withdraws pursuant to
Section 12.3, or is deemed to have withdrawn pursuant to Sections 5.2, 6.3, or
10.5, nor any Affiliate of such a Participant, shall directly or indirectly
acquire any interest or right to explore or mine, or both, on any property any
part of which is within the Area of Interest for 365 days after the effective
date of withdrawal. If a withdrawing Participant, or the Affiliate of a
withdrawing Participant, breaches this Section 12.5, such Participant shall be
obligated to offer to convey to the non-withdrawing Participant, without cost,
any such property or interest so acquired (or ensure its Affiliate offers to
convey the property or interest to the non-withdrawing Participant, if the
acquiring party is the withdrawing Participant’s Affiliate). Such offer shall be
made in writing and can be accepted by the non-withdrawing Participant at any
time within ten days after the offer is received by such non-withdrawing
Participant. Failure of a Participant’s Affiliate to comply with this
Section 12.6 shall be a breach by such Participant of this Agreement.
 
 
-35-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page

 
12.7 Right to Data After Termination. After termination of the Business pursuant
to Section 12.1, 12.2 or 12.3, each Participant shall be entitled to make copies
of all applicable information acquired hereunder before the effective date of
termination not previously furnished to it, but a terminating or withdrawing
Participant shall not be entitled to any such copies after any other termination
or withdrawal.
 
12.8 Continuing Authority. On termination of the Business under Sections 12.1,
12.2 or 12.3, or the deemed withdrawal of either Participant pursuant to
Section 5.2, 6.3 or 10.5, the Participant which was the Manager prior to such
termination or withdrawal (or the other Participant in the event of a withdrawal
by the Manager) shall have the power and authority to do all things on behalf of
both Participants which are reasonably necessary or convenient to: (a) wind up
Operations and (b) complete any transaction and satisfy any obligation,
unfinished or unsatisfied, at the time of such termination or withdrawal, if the
transaction or obligation arises out of Operations prior to such termination or
withdrawal. The Manager shall have the power and authority to grant or receive
extensions of time or change the method of payment of an already existing
liability or obligation, prosecute and defend actions on behalf of both
Participants and the Business, encumber Assets, and take any other reasonable
action in any matter with respect to which the former Participants continue to
have, or appear or are alleged to have, a common interest or a common liability.
  
ARTICLE XIII
ACQUISITIONS WITHIN AREA OF INTEREST
 
13.1 General. Any interest or right to acquire any interest in real property or
water rights related thereto within the Area of Interest either acquired or
proposed to be acquired during the term of this Agreement by or on behalf of
either Participant (the “Acquiring Participant”) or any Affiliate of such
Participant shall be subject to the terms and provisions of this Agreement. EKT
and MTM and their respective Affiliates for their separate account shall be free
to acquire lands and interests in lands and to locate mining claims or millsites
outside the Area of Interest. Failure of any Affiliate of either Participant to
comply with this Article XIII shall be a breach by such Participant of this
Agreement.
 
13.2 Notice to Non-Acquiring Participant. Within 30 days after the acquisition
of any interest or the right to acquire any interest in real property or water
rights wholly or partially within the Area of Interest (except real property
acquired by the Manager pursuant to a Program), the Acquiring Participant shall
notify the other Participant of such acquisition by it or its Affiliate;
provided further that if the acquisition of any interest or right to acquire any
interest pertains to real property or water rights partially within the Area of
Interest, then all such real property (i.e., the part within the Area of
Interest and the part outside the Area of Interest) shall be subject to this
Article XIII. The Acquiring Participant’s notice shall describe in detail the
acquisition, the acquiring party if that party is an Affiliate, the lands and
minerals covered thereby, any water rights related thereto, the cost thereof,
and the reasons why the Acquiring Participant believes that the acquisition of
the interest is in the best interests of the Participants under this Agreement.
In addition to such notice, the Acquiring Participant shall make any and all
information concerning the relevant interest available for inspection by the
other Participant.
 
 
-36-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page

 
13.3 Option Exercised. Within 30 days after receiving the Acquiring
Participant’s notice, the other Participant may notify the Acquiring Participant
of its election to accept a proportionate interest in the acquired interest
equal to its Participating Interest. Promptly upon such notice, the Acquiring
Participant shall convey or cause its Affiliate to convey to the Participants,
in proportion to their respective Participating Interests, by appropriate
conveyance with title held as described in Section 3.4, all of the Acquiring
Participant’s (or its Affiliate’s) interest in such acquired interest, free and
clear of all Encumbrances arising by, through or under the Acquiring Participant
(or its Affiliate) other than those to which both Participants have agreed. The
acquired interests shall become a part of the Properties for all purposes of
this Agreement immediately upon such notice. The other Partici-pant shall
promptly pay to the Acquiring Participant its propor-tionate share of the
latter’s actual out-of-pocket acquisition costs.
 
13.4 Option Not Exercised. If the other Participant does not give such notice
within the 30-day period set forth in Section 13.3, it shall have no interest in
the acquired interests, and the acquired interests shall not be a part of the
Assets or continue to be subject to this Agreement.
 
ARTICLE XIV
ABANDONMENT AND SURRENDER OF PROPERTIES
 
Either Participant may request the Management Committee to authorize the Manager
to surrender or abandon part or all of the Properties. If the Management
Committee does not authorize such surrender or abandonment, or authorizes any
such surrender or abandonment over the objection of either Participant, the
Participant that desires to surrender or abandon shall assign to the objecting
Participant, by appropriate conveyance and without cost to the objecting
Participant, all of the abandoning Participant’s interest in the Properties
sought to be abandoned or surrendered, free and clear of all Encumbrances
created by, through or under the abandoning Participant other than those to
which both Participants have agreed. Upon the assignment, such properties shall
cease to be part of the Properties. The Participant that desires to abandon or
surrender shall remain liable for its share (determined by its Participating
Interest as of the date of such abandonment after first taking into account any
reduction, readjustment or restoration of Participating Interests under
Sections 6.3, 9.5, 9.6 and 10.5) of any liability with respect to such
Properties, including, without limitation, Continuing Obligations, Environmental
Liabilities and Environmental Compliance, whether accruing before or after such
abandonment, arising out of activities prior to the Effective Date and out of
Operations conducted prior to the date of such abandonment, regardless of when
any funds may be expended to satisfy such liability.
 
 
-37-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page

 
ARTICLE XV
TRANSFER OF INTEREST; PREEMPTIVE RIGHT
 
15.1 General. A Participant shall have the right to Transfer to a third party an
interest in its Participating Interest, including an interest in this Agreement
or the Assets, solely as provided in this Article XV.
 
15.2 Limitations on Free Transferability. Any Transfer by either Participant
under Section 15.1 shall be subject to the following limitations:
 
(a) Neither Participant shall Transfer any interest in this Agreement or the
Assets (including, but not limited to, any royalty, profits, or other interest
in the Products) except in conjunction with the Transfer of part or all of its
Participating Interest;
 
(b) No transferee of all or any part of a Participant’s Participating Interest
shall have the rights of a Participant unless and until the transferring
Participant has provided to the other Participant notice of the Transfer, and,
except as provided in Subsections 15.2(f) and 15.2(g), the transferee, as of the
effective date of the Transfer, has committed in writing to assume and be bound
by this Agreement to the same extent as the transferring Participant;
 
(c) Neither Participant, without the consent of the other Participant, shall
make a Transfer that shall violate any Law, or result in the cancellation of any
permits, licenses, or other similar authorization;
 
(d) No Transfer permitted by this Article XV shall relieve the transferring
Participant of its share of any liability, whether accruing before or after such
Transfer, which arises out of Operations conducted prior to such Transfer or
exists on the Effective Date;
 
(e) In the event of a Transfer of less than all of a Participating Interest, the
transferring Participant and its transferee shall act and be treated as one
Participant; provided however, that in order for such Transfer to be effective,
the transferring Participant and its transferee must first:
 
(i) agree, as between themselves, that one of them is authorized to act as the
sole agent (“Agent”) on their behalf with respect to all matters pertaining to
this Agreement and the Business; and
 
(ii) notify the other Participant of the designation of the Agent, and in such
notice warrant and represent to other Participant that:
 
(A) the Agent has the sole authority to act on behalf of, and to bind, the
transferring Participant and its transferee with respect to all matters
pertaining to this Agreement and the Business;
 
 
-38-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page

 
(B) the other Participant may rely on all decisions of, notices and other
communications from, and failures to respond by, the Agent, as if given (or not
given) by the transferring Participant and its transferee; and
 
(C) all decisions of, notices and other communications from, and failures to
respond by, the other Participant to the Agent shall be deemed to have been
given (or not given) to the transferring Participant and its transferee.
 
The transferring Participant and its transferee may change the Agent (but such
replacement must be one of them) by giving notice to the other Participant,
which notice must conform to Subsection 15.2(e)(ii);
 
(f) If the Transfer is the grant of an Encumbrance in a Participating Interest
to secure a loan or other indebtedness of either Participant in a bona fide
transaction, other than a transaction approved unanimously by the Management
Committee or Project Financing approved by the Management Committee, such
Encumbrance shall be granted only in connection with such Participant’s
financing payment or performance of that Participant’s obligations under this
Agreement and shall be subject to the terms of this Agreement and the rights and
interests of the other Participant hereunder (including without limitation under
Section 6.7). Any such Encumbrance shall be further subject to the condition
that the holder of such Encumbrance (the “Chargee”) first enter into a written
agreement with the other Participant in form satisfactory to the other
Participant, acting reasonably, binding upon the Chargee, to the effect that:
 
(i) the Chargee shall not enter into possession or institute any proceedings for
foreclosure or partition of the encumbering Participant’s Participating Interest
and that such Encumbrance shall be subject to the provisions of this Agreement;
 
(ii) the Chargee’s remedies under the Encumbrance shall be limited to the sale
of the whole (but only of the whole) of the encumbering Participant’s
Participating Interest to the other Participant, or, failing such a sale, at a
public auction to be held at least 15 days after prior notice to the other
Participant, such sale to be subject to the purchaser entering into a written
agreement with the other Participant whereby such purchaser assumes all
obligations of the encumbering Participant under the terms of this Agreement.
The price of any preemptive sale to the other Participant shall be the remaining
principal amount of the loan plus accrued interest and related expenses, and
such preemptive sale shall occur within 60 days after the Chargee’s notice to
the other Participant of its intent to sell the encumbering Participant’s
Participating Interest. Failure of a sale to the other Participant to close by
the end of such period, unless failure is caused by the encumbering Participant
or by the Chargee, shall permit the Chargee to sell the encumbering
Participant’s Participating Interest at a public sale; and
 
(iii) the Encumbrance shall be subordinate to any then-existing debt, including
Project Financing previously approved by the Management Committee, encumbering
the transferring Participant’s Participating Interest;
 
 
-39-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page

 
(g) If a sale or other commitment or disposition of Products or proceeds from
the sale of Products by either Participant upon distribution to it pursuant to
Article XI creates in a third party a security interest by Encumbrance in
Products or proceeds therefrom prior to such distribution, such sales,
commitment or disposition shall be subject to the terms and conditions of this
Agreement including, without limitation, Section 6.5;
 
(h) Any Transfer by EKT (other than a Transfer to an Affiliate) prior to the
point at which it has completed its Initial Contribution shall be subject to
MTM’s prior written consent, which such consent may be withheld by MTM in its
sole discretion; provided, however, that in the event of such a Transfer to an
Affiliate of EKT, EKT shall not be relieved of any of its obligations or
liabilities under this Agreement; and
 
(i) Only United States currency shall be used for Transfers for cash
consideration or monetary equivalent.
 
15.3 Preemptive Right. From and after the Effective Date, any Transfer by either
Participant under Section 15.1 and any Transfer by an Affiliate of Control of
either Participant (other than to another Affiliate) shall be subject to a
preemptive right of the other Participant to the extent provided in Exhibit G.
Failure of a Participant’s Affiliate to comply with this Article XV and
Exhibit G shall be a breach by such Participant of this Agreement.
  
ARTICLE XVI
DISPUTES
 
16.1 Governing Law. Except for matters of title to the Properties or their
Transfer, which shall be governed by the law of their situs, this Agreement
shall be governed by and interpreted in accordance with the laws of the State of
Colorado, without regard for any conflict of laws or choice of laws principles
that would permit or require the application of the laws of any other
jurisdiction.
 
16.2 Dispute Resolution.
 
(a)If any dispute arises as to the interpretation of or the rights and
obligations of the Participants under this Agreement, the Participants agree to
use good faith efforts to resolve such a dispute within 30 days after either
Participant gives notice to the other asserting the existence of such a dispute
and specifically referring to this Subsection 16.2(a).
 
(b) Any action arising from or in any way related to this Agreement or the
Business shall be brought only in the state or federal courts in Denver County,
Colorado and each Participant agrees that it shall not seek forum non conveniens
dismissal of any actions so brought. This forum selection agreement applies no
matter what the form of action, whether in  rem, in personam, or any other, and
no matter what the theory of the action, whether in tort, contract, or any
other, or whether based in common law or on any statute, rule, or regulation
whether now existing or hereafter enacted.
 
 
-40-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page

 
 
(c) The prevailing party in any such action shall be entitled to recover its
costs and expenses incurred in connection with such action, including without
limitation reasonable attorneys’ fees.
  
ARTICLE XVII
CONFIDENTIALITY, OWNERSHIP, USE AND
DISCLOSURE OF INFORMATION
 
17.1 Business Information. All Business Information shall be owned jointly by
the Participants as their Participating Interests are determined pursuant to
this Agreement. Both before and after the termination of the Business, all
Business Information may be used by either Participant for any purpose, whether
or not competitive with the Business, without consulting with, or obligation to,
the other Participant. Except as provided in Sections 17.3 and 17.4, or with the
prior written consent of the other Participant, each Participant shall keep
confidential and not disclose to any third party or the public any portion of
the Business Information that constitutes Confidential Information.
 
17.2 Participant Information. In performing its obligations under this
Agreement, neither Participant shall be obligated to disclose any Participant
Information. If a Participant elects to disclose Participant Information in
performing its obligations under this Agreement, such Participant Information,
together with all improvements, enhancements, refinements and incremental
additions to such Participant Information that are developed, conceived,
originated or obtained by either Participant in performing its obligations under
this Agreement (“Enhancements”), shall be owned exclusively by the Participant
that originally developed, conceived, originated or obtained such Participant
Information. Each Participant may use and enjoy the benefits of such Participant
Information and Enhancements in the conduct of the Business hereunder, but the
Participant that did not originally develop, conceive, originate or obtain such
Participant Information may not use such Participant Information and
Enhancements for any other purpose. Except as provided in Section 17.4, or with
the prior written consent of the other Participant, which consent may be
withheld in such Participant’s sole discretion, each Participant shall keep
confidential and not disclose to any third party or the public any portion of
Participant Information and Enhancements owned by the other Participant that
constitutes Confidential Information.
 
17.3 Permitted Disclosure of Confidential Business Information. Either
Participant may disclose Business Information that is Confidential Information:
(a) to a Participant’s officers, directors, partners, members, managers,
employees, Affiliates, shareholders, agents, attorneys, accountants,
consultants, contractors, subcontractors or advisors, for the sole purpose of
such Participant’s performance of its obligations under this Agreement; (b) to
any party to whom the disclosing Participant contemplates a Transfer of all or
any part of its Participating Interest, for the sole purpose of evaluating the
proposed Transfer; or (c) to any actual or potential lender, underwriter or
investor for the sole purpose of evaluating whether to make a loan to or
investment in the disclosing Participant.
 
 
-41-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page

 
The Participant disclosing Confidential Information pursuant to this
Section 17.3, shall disclose such Confidential Information to only those parties
who have a bona fide need to have access to such Confidential Information for
the purpose for which disclosure to such parties is permitted under this
Section 17.3 and who have agreed in writing supplied to, and enforceable by, the
other Participant to protect the Confidential Information from further
disclosure, to use such Confidential Information solely for such purpose and to
otherwise be bound by the provisions of this Article XVII. Such writing shall
not preclude parties described in Subsection 17.3(b) from discussing and
completing a Transfer with the other Participant. The Participant disclosing
Confidential Information shall be responsible and liable for any use or
disclosure of the Confidential Information by such parties in violation of this
Agreement and such other writing.
 
17.4 Disclosure Required By Law. Notwithstanding anything contained in this
Article XVII, a Participant may disclose any Confidential Information if, in the
reasonable opinion of the disclosing Participant’s legal counsel: (a) such
disclosure is legally required to be made in a judicial, administrative or
governmental proceeding pursuant to a valid subpoena or other applicable order;
or (b) such disclosure is legally required to be made pursuant to the rules or
regulations of a stock exchange or similar trading market applicable to the
disclosing Participant or its Affiliates. Prior to any disclosure of
Confidential Information under this Section 17.4, the disclosing Participant
shall give the other Participant at least five days prior written notice (unless
less time is permitted by such rules, regulations or proceeding) and, in making
such disclosure, the disclosing Participant shall disclose only that portion of
Confidential Information required to be disclosed and shall take all reasonable
steps to preserve the confidentiality thereof, including, without limitation,
obtaining protective orders and supporting the other Participant in intervention
in any such proceeding.
 
17.5 Public Announcements. Prior to making or issuing any press release or other
public announcement or disclosure of Business Information that is not
Confidential Information, a Participant (or its Affiliate) shall first consult
with the other Participant as to the content and timing of such announcement or
disclosure, unless in the good faith judgment of such Participant, there is not
sufficient time to consult with the other Participant before such announcement
or disclosure must be made under applicable Laws; but in such event, the
disclosing Participant shall notify the other Participant, as soon as possible,
of the pendency of such announcement or disclosure, and it shall notify the
other Participant before such announcement or disclosure is made if at all
reasonably possible. Any press release or other public announcement or
disclosure to be issued by either Participant relating to this Business shall
also identify the other Participant.
  
ARTICLE XVIII
GENERAL PROVISIONS
 
18.1 Notices. All notices, payments and other required or permitted
communications (“Notices”) to either Participant shall be in writing, and shall
be addressed respectively as follows:
 
 
-42-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page

 

  If to EKT:
Elkhorn Tunnels, LLC
320 West Main Street
Aspen, Colorado 81611
Attention: Managing Director
Telephone: (970) 920-6944
Facsimile: (970) 544-9155
        With a copy to:
Mark E. Mendel, Esq.
Mendel Blumenfeld, LLP
5809 Acacia Circle
El Paso, Texas 79912
Telephone: (915) 587-7878
Facsimile: (915) 587-8808
        If to MTM:
Montana Tunnels Mining, Inc.
5655 South Yosemite Street, Suite 200
Greenwood Village, Colorado 80111
Attention: R. David Russell
Telephone: (720) 886-9656
Facsimile: (720) 482-0957
        With a copy to:
Deborah Friedman
Davis Graham & Stubbs LLP
1550 17th Street, Suite 500
Denver, Colorado 80202
Telephone: (303) 892-9400
Facsimile: (303) 893-1379

 
All Notices shall be given (a) by personal delivery to the Participant, (b) by
electronic communication, capable of producing a printed transmission, (c) by
registered or certified mail return receipt requested; or (d) by overnight or
other express courier service. All Notices shall be effective and shall be
deemed given on the date of receipt at the principal address if received during
normal business hours, and, if not received during normal business hours, on the
next business day following receipt, or if by electronic communication, on the
date of such communication. Either Participant may change its address by Notice
to the other Participant.
 
18.2 Interpretation. The singular shall include the plural, and the plural the
singular wherever the context so requires, and the masculine, the feminine, and
the neuter genders shall be mutually inclusive. The term “including” shall mean
including without limitation.
 
18.3 Currency. All references to “dollars” or “$” herein shall mean lawful
currency of the United States of America.
 
 
-43-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page

 
18.4 Headings. The subject headings of the Sections and Subsections of this
Agreement and the Paragraphs and Subparagraphs of the Exhibits to this Agreement
are included for purposes of convenience only, and shall not affect the
construction or interpretation of any of its provisions.
 
18.5 Waiver. The failure of either Participant to insist on the strict
performance of any provision of this Agreement or to exercise any right, power
or remedy upon a breach hereof shall not constitute a waiver of any provision of
this Agreement or limit such Participant’s right thereafter to enforce any
provision or exercise any right.
 
18.6 Modification. No modification of this Agreement shall be valid unless made
in writing and duly executed by both Participants.
 
18.7 Force Majeure. Except for the obligation to make payments and make cash
calls when due hereunder, the obligations of a Participant shall be suspended to
the extent and for the period that performance is prevented by any cause,
whether foreseeable or unforeseeable, beyond its reasonable control, including,
without limitation, labor disputes (however arising and whether or not employee
demands are reasonable or within the power of the Participant to grant); acts of
God; Laws, instructions or requests of any government or governmental entity;
judgments or orders of any court; inability to obtain on reasonably acceptable
terms any public or private license, permit or other authorization; curtailment
or suspension of activities to remedy or avoid an actual or alleged, present or
prospective violation of Environmental Laws; action or inaction by any federal,
state or local agency that delays or prevents the issuance or granting of any
approval or authorization required to conduct Operations beyond the reasonable
expectations of the Participant seeking the approval or authorization (including
a failure to complete any review and analysis required by the National
Environmental Policy Act or any similar state law within 18 months after
initiation of that process); acts of war or conditions arising out of or
attributable to war, whether declared or undeclared; riot, civil strife,
insurrection or rebellion; fire, explosion, earthquake, storm, flood, sink
holes, drought or other adverse weather condition; delay or failure by suppliers
or transporters of materials, parts, supplies, services or equipment or by
contractors’ or subcontractors’ shortage of, or inability to obtain, labor,
transportation, materials, machinery, equipment, supplies, utilities or
services; accidents; breakdown of equipment, machinery or facilities; actions by
native rights groups, environmental groups, or other similar special interest
groups; or any other cause whether similar or dissimilar to the foregoing. The
affected Participant shall promptly give notice to the other Participant of the
suspension of performance, stating therein the nature of the suspension, the
reasons therefor, and the expected duration thereof. The affected Participant
shall resume performance as soon as reasonably possible.
 
18.8 Rule Against Perpetuities. The Participants do not intend that there shall
be any violation of the Rule Against Perpetuities, the Rule Against Unreasonable
Restraints on the Alienation of Property, or any similar rule. Accordingly, if
any right or option to acquire any interest in the Properties, in a
Participating Interest, in the Assets, or in any real property exists under this
Agreement, such right or option must be exercised, if at all, so as to vest such
interest within time periods permitted by applicable rules. If, however, any
such violation should inadvertently occur, the Participants hereby agree that a
court shall reform that provision in such a way as to approximate most closely
the intent of the Participants within the limits permissible under such rules.
 
 
-44-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page

 
18.9 Further Assurances. Each of the Participants shall take, from time to time
and without additional consideration, such further actions and execute such
additional instruments as may be reasonably necessary or convenient to implement
and carry out the intent and purpose of this Agreement or as may be reasonably
required by lenders in connection with Project Financing.
 
18.10 Entire Agreement; Successors and Assigns. This Agreement contains the
entire understanding of the Participants and supersedes all prior agreements and
understandings between the Participants relating to the subject matter hereof.
This Agreement shall be binding upon and inure to the benefit of the respective
successors and permitted assigns of the Participants. Any third party who
acquires any interest in this Agreement or the Properties shall agree in writing
to be bound by all of the terms and conditions of this Agreement. In the event
of any conflict between this Agreement and any Exhibit or Schedule attached
hereto, the terms of this Agreement shall be controlling.
 
18.11 Memorandum. At the request of either Participant, a Memorandum or short
form of this Agreement, and financing statement(s) or other documents evidencing
the security interest granted by each Participant to the other pursuant to
Section 6.6, shall be prepared by the Manager, executed and acknowledged by both
Participants, and delivered to the Manager for registration or recording and
filing in those appropriate governmental offices as may be necessary to provide
constructive notice of this Agreement and the rights and obligations of the
Participants hereunder. The Manager shall register, record and file all such
documents in the proper governmental offices. Unless both Participants agree,
this Agreement shall not be recorded.
 
18.12 Counterparts. This Agreement may be executed in any number of
counterparts, and it shall not be necessary that the signatures of both
Participants be contained on any counterpart. Each counterpart shall be deemed
an original, but all counterparts together shall constitute one and the same
instrument.
 
 
-45-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
Page

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.



    Montana Tunnels Mining, Inc.      
   
   
    By:      

--------------------------------------------------------------------------------

Name: R. David Russell   Title: President       Elkhorn Tunnels, LLC




        By:      

--------------------------------------------------------------------------------

Name: Patrick Imeson   Title: Managing Director        

 
 
-46-

--------------------------------------------------------------------------------

 
 

